 



EXHIBIT 10.19
Fontanoso Lease Agreement
Basic Lease Information

     
Lease Date:
  November 15, 2005
 
   
Landlord:
  Legacy Partners I SJ Fontanoso, LLC, a Delaware limited liability company
 
   
Landlord’s Address:
  c/o Legacy Partners Commercial, Inc.
 
  4000 East Third Avenue, Suite 600
 
  Foster City, California 94404-4805
 
   
Tenant:
  VNUS Medical Technologies, Inc., a Delaware corporation
 
   
Tenant’s Address:
  Until Tenant occupies the Premises
 
  c/o VNUS Medical Technologies, Inc.
 
  2200 Zanker Road, Suite F
 
  San Jose, California 95131
 
  Attn: Mr. Timothy Marcotte, CFO
 
   
 
  Thereafter, to Tenant at the Premises, Attn: Mr. Timothy Marcotte, CFO
 
   
Premises:
  Approximately 93,650 rentable square feet as shown on Exhibit A
 
   
Premises Address:
  5799 Fontanoso Way
 
  San Jose, California 95138
 
   
     Building:
  Approximately 93,650 rentable square feet
     Lot:
  APN 679-001-007

Term:      The commencement date of the Lease (“Commencement Date”) shall occur
on the earlier to occur of (i) the date Tenant first occupies the Premises or
(ii) the date the Tenant Improvements (defined in Exhibit B) are Substantially
Complete (defined in Exhibit B) and the expiration date of the Lease
(“Expiration Date”) shall occur on the date ninety-six (96) months following the
Commencement Date. The Commencement Date is anticipated to occur on March 1,
2006 (“Anticipated Commencement Date”).
Base Rent and Adjustments
to Base Rent(¶3):

          Months of Term   Base Rent Per Month
0 – 15
  $ 0.00  
16 – 24
  $ 60,872.50  
25 – 36
  $ 77,261.25  
37 – 48
  $ 91,777.00  

Thereafter, commencing with the 49th month of the Term, Base Rent shall increase
annually by three percent (3%) over the Base Rent payable during the preceding
year.

     
Advance Rent (¶3):
  Eighty Thousand Nine Hundred Ninety-Eight and 63/100 Dollars ($80,998.63)
 
   
Security Deposit (¶4):
  One Hundred Twenty-Six Thousand Seven Hundred Thirty-Nine and 04/100 Dollars
($126,739.04)
 
   
Permitted Uses (¶9):
  General office, research and development and light manufacturing, but only to
the extent permitted by the City of San Jose and all agencies and governmental
authorities having jurisdiction thereof
 
   
Parking Spaces:
  Three Hundred thirteen (313) non-designated spaces

     
Brokers (¶33):
  CB Richard Ellis for Tenant
 
  Commercial Property Services for Landlord

 



--------------------------------------------------------------------------------



 



         
Exhibits:
  Exhibit A -   Premises, Building and/or Lot
 
  Exhibit B -   Tenant Improvements
 
  Exhibit C -   Rules and Regulations
 
  Exhibit D -   Intentionally Omitted
 
  Exhibit E -   Tenant’s Initial Hazardous Materials Disclosure Certificate
 
  Exhibit F -   Change of Commencement Date — Example
 
  Exhibit G -   N/A
 
  Exhibit H -   Furniture, Fixtures and Equipment
 
  Exhibit I -   Subordination Non-Disturbance and Attornment Agreement
 
       
Addenda:
  Addendum 1 -   Option to Extend the Term

 



--------------------------------------------------------------------------------



 



Table of Contents

              Section     Page         1.  
Premises
    4   2.  
Occupancy; Adjustment of Commencement Date
    4   3.  
Rent
    4   4.  
Security Deposit
    5   5.  
Condition of Premises; Tenant Improvements
    5   6.  
Additional Rent
    5   7.  
Utilities and Services
    7   8.  
Late Charges
    7   9.  
Use of Premises
    7   10.  
Alterations; and Surrender of Premises
    8   11.  
Repairs and Maintenance
    10   12.  
Insurance
    11   13.  
Limitation of Liability and Indemnity
    12   14.  
Assignment and Subleasing
    12   15.  
Subordination
    14   16.  
Right of Entry
    15   17.  
Estoppel Certificate
    15   18.  
Tenant’s Default
    15   19.  
Remedies for Tenant’s Default
    16   20.  
Holding Over
    16   21.  
Landlord’s Default
    17   22.  
Parking
    17   23.  
Transfer of Landlord’s Interest
    17   24.  
Waiver
    17   25.  
Casualty Damage
    17   26.  
Condemnation
    19   27.  
Environmental Matters/Hazardous Materials
    19   28.  
Financial Statements
    20   29.  
General Provisions
    21   30.  
Signs
    22   31.  
Mortgagee Protection
    22   32.  
Warranties of Tenant
    22   33.  
Brokerage Commission
    23   34.  
Quiet Enjoyment
    23   35.  
Existing Furniture, Systems and Equipment
    23  

 



--------------------------------------------------------------------------------



 



NNN (Single Tenant) Tenant Improvements
Lease Agreement
The Basic Lease Information set forth on Page 1 and this Lease are and shall be
construed as a single instrument.
1. Premises
Landlord hereby leases the Premises to Tenant upon the terms and conditions
contained herein. For purposes of this Lease, the term “Premises” shall mean and
refer to the entirety of the Building and the Lot. Additionally, for purposes of
this Lease, the term “Lot” shall mean and refer to the land upon which the
Building is situated. The term “Common Areas” shall mean and refer to those
portions of the Premises exclusive of the Building and shall include but not be
limited to parking areas, access and perimeter roads, sidewalks, landscaped
areas and similar areas and facilities. Landlord and Tenant hereby agree that
for purposes of this Lease, as of the Lease Date, the rentable square footage
area of each of the Premises and the Building shall be deemed to be the number
of rentable square feet as set forth in the Basic Lease Information. Tenant
further agrees that the number of rentable square feet of the Building may
subsequently change after the Lease Date commensurate with any modifications to
any of the foregoing by Landlord.
2. Occupancy; Adjustment of Commencement Date
     2.1    If Landlord, for any reason whatsoever, cannot deliver possession of
the Premises to Tenant on the Anticipated Commencement Date in the condition
specified in Section 5 hereof, Landlord shall not be subject to any liability
nor shall the validity of the Lease be affected; provided, the Term of this
Lease and the obligation to pay Rent shall commence on the date possession is
actually tendered to Tenant and the Expiration Date shall be extended
commensurately. If the commencement date and/or the expiration date of this
Lease is other than the Anticipated Commencement Date and Expiration Date
specified in the Basic Lease Information, Landlord and Tenant shall execute a
written amendment to this Lease, substantially in the form of Exhibit F hereto,
wherein the parties shall specify the actual commencement date, expiration date
and the date on which Tenant is to commence paying Rent. Tenant shall execute
and return such amendment to Landlord within fifteen (15) days after Tenant’s
receipt thereof. The word “Term” whenever used herein refers to the initial term
of this Lease and any valid extension(s) thereof. Notwithstanding the foregoing,
if Landlord shall not deliver the Premises to Tenant with the Tenant
Improvements Substantially Complete (as defined in Exhibit B hereto) (subject to
delays on a day for day basis due to Force Majeure Delays (defined in
Section 25.1.2 below) and Tenant Delays (as defined in Exhibit B)), on or before
March 1, 2006, Tenant shall receive a credit against Base Rent in an amount
equal to one (1) day of Base Rent for each day following May 1, 2006 that the
Tenant Improvements are not Substantially Complete (for example, if the Tenant
Improvements are Substantially Complete on June 1, 2006, after taking into
consideration that Tenant is not obligated to pay Base Rent for the first
fifteen (15) months of the Term, Tenant shall be obligated to commence paying
Base Rent on September 1, 2007). The foregoing example is based upon a “free
rent” period of fifteen (15) months and a one-month Base Rent credit pursuant to
this Section 2.1. In addition, if the Tenant Improvements are not Substantially
Complete by September 1, 2006 (as such date may be extended by Force Majeure
Delays and/or Tenant Delays) (with any such extension(s), the “Adios Date”),
Tenant may, by written notice to Landlord given at any time after the Adios Date
and prior to such Substantial Completion, terminate this Lease. If Tenant is
entitled to terminate this Lease and properly and timely does so pursuant to
this Section, then (a) this Lease shall terminate upon Landlord’s receipt of
Tenant’s notice of termination, (b) Landlord shall promptly return to Tenant all
amounts deposited by Tenant with Landlord pursuant to the terms of this Lease,
(c) each party shall bear its respective fees and costs incurred with respect to
the negotiation of this Lease and performing its respective obligations
hereunder through the date of termination and (d) neither party shall have any
further rights or obligations hereunder.
     2.2    If Landlord permits Tenant to occupy the Premises prior to the
actual Commencement Date, such occupancy shall be at Tenant’s sole risk and
subject to all the provisions of this Lease. Additionally, Landlord shall have
the right to impose additional reasonable conditions on Tenant’s early
occupancy.
3. Rent
On the date that Tenant executes this Lease, Tenant shall deliver to Landlord
the original executed Lease, the Advance Rent (which shall be applied against
the Rent payable for the first month(s) Tenant is required to pay Rent), the
Security Deposit, and all insurance certificates evidencing the insurance
required to be obtained by Tenant under Section 12 and Exhibit B of this Lease.
Tenant agrees to pay Landlord, without prior notice or demand, abatement,
offset, deduction or claim, in advance at Landlord’s Address (i) with respect to
Base Rent, on the first (1st) day of the seventeenth (17th) month of the Term
and thereafter on the first (1st) day of each month throughout the balance of
the Term of this Lease and (ii) with respect to Additional Rent, Operating
Expenses, Tax Expenses, and Utility Expenses, on the Commencement Date and
thereafter on the first (1st) day of each month throughout the Term. The term
“Rent” whenever used herein refers to the aggregate of all these amounts. If
Landlord permits Tenant to occupy the Premises without requiring Tenant to pay
rental payments for a period of time, the waiver of the requirement to pay
rental payments shall only apply to the waiver of the Base Rent. The Rent for
any fractional part of a calendar month at the commencement or expiration or
termination of the Lease Term shall be a prorated amount of the Rent for a full
calendar month based upon a thirty (30) day month. To the extent not already
paid as part of the Advance Rent any prorated Rent shall be paid on the first
date that Tenant is obligated to make a payment of Rent hereunder, and any
prorated Rent for the final calendar month hereof shall be paid on the first day
of the calendar month in which the date of expiration or termination occurs.

 



--------------------------------------------------------------------------------



 



4. Security Deposit
Simultaneously with Tenant’s execution and delivery of this Lease, Tenant shall
deliver to Landlord, as a Security Deposit for the faithful performance by
Tenant of its obligations under this Lease, the amount specified in the Basic
Lease Information. If Tenant is in default hereunder, Landlord may, but without
obligation to do so, use all or any portion of the Security Deposit to cure the
default or to compensate Landlord for all damages sustained by Landlord in
connection therewith. Tenant shall, within ten (10) days of written demand, pay
to Landlord a sum equal to the portion of the Security Deposit so applied or
used to replenish the amount of the Security Deposit held to increase such
deposit to the amount initially deposited with Landlord. At any time after
Tenant has materially and chronically defaulted hereunder, as determined in
Landlord’s reasonable discretion, Landlord may require an increase in the amount
of the Security Deposit required hereunder, not to exceed Two Hundred
Fifty-Three Thousand Four Hundred Seventy-Eight and 08/100 Dollars ($253,478.08)
for the then balance of the Term and Tenant shall, within fifteen (15) days of
demand, pay to Landlord such additional sums. Within thirty (30) days after the
expiration or termination of this Lease, Landlord shall return the Security
Deposit to Tenant, less such amounts as are reasonably necessary, as determined
by Landlord, to remedy Tenant’s default(s) hereunder or to otherwise restore the
Premises to a clean and safe condition, reasonable wear and tear excepted. If
the cost to restore the Premises exceeds the amount of the Security Deposit,
Tenant shall promptly deliver to Landlord any and all of such excess sums.
Landlord shall not be required to keep the Security Deposit separate from other
funds, and, unless otherwise required by law, Tenant shall not be entitled to
interest on the Security Deposit. In no event or circumstance shall Tenant have
the right to any use of the Security Deposit and, specifically, Tenant may not
use the Security Deposit as a credit or to otherwise offset any payments
required hereunder. Tenant waives (i) California Civil Code Section 1950.7 and
any and all other laws, rules and regulations applicable to security deposits in
the commercial context (“Security Deposit Laws”), and (ii) any and all rights,
duties and obligations either party may now or, in the future, will have
relating to or arising from the Security Deposit Laws. Notwithstanding anything
to the contrary herein, the Security Deposit may be retained and applied by
Landlord (a) to offset Rent which is unpaid either before or after termination
of this Lease, and (b) against other damages suffered by Landlord before or
after termination of this Lease.
5. Condition of Premises; Tenant Improvements
Tenant agrees to accept the Premises on the Commencement Date as then being
suitable for Tenant’s intended use and in good operating order, condition and
repair in its then existing “AS IS” condition, except as otherwise set forth in
Exhibit B hereto. The Tenant Improvements (defined in Exhibit B) shall be
installed in accordance with the terms, conditions, criteria and provisions set
forth in Exhibit B or in the succeeding sentence. Landlord shall deliver the
Premises to Tenant with all Building Systems in good working order and
condition. For purposes hereof, “Building Systems” shall exclusively mean heat,
ventilation and air conditioning systems, and the electrical, plumbing and other
mechanical systems (including life/fire safety systems) that serve the Premises.
By taking possession of the Premises, Tenant shall be deemed to have accepted
the Premises in good condition and state of repair, except for any “punch list”
type items as to which Tenant notifies Landlord in writing within thirty
(30) days of taking possession. Tenant expressly acknowledges and agrees that
neither Landlord nor any of Landlord’s agents, representatives or employees has
made any representations as to the suitability, fitness or condition of the
Premises for the conduct of Tenant’s business or for any other purpose,
including without limitation, any storage incidental thereto. Any Tenant
Improvements to be constructed hereunder shall be in compliance with the
requirements of the ADA (defined below), and all costs incurred for purposes of
compliance therewith shall be a part of and included in the costs of the Tenant
Improvements.
6. Additional Rent
It is intended by Landlord and Tenant that this Lease be a “triple net lease.”
The costs and expenses described in this Section 6 and all other sums, charges,
costs and expenses specified in this Lease other than Base Rent are to be paid
by Tenant to Landlord as additional rent (collectively, “Additional Rent”).
     6.1    Operating Expenses
               6.1.1 Definition of Operating Expenses. Tenant shall pay to
Landlord all Operating Expenses as Additional Rent. The term “Operating
Expenses” as used herein shall mean the total amounts paid or payable by
Landlord in connection with the ownership, management, maintenance, repair and
operation of the Premises. These Operating Expenses may include, but are not
limited to, Landlord’s cost of: (i) repairs to, and maintenance of, the roof
membrane, the non-structural portions of the roof and the non-structural
elements of the perimeter exterior walls of the Premises; (ii) maintaining the
outside paved area, parking lot, landscaping and other portions of the Common
Areas; (iii) annual insurance premium(s) insuring against personal injury and
property damage (including, if Landlord elects, “all risk” or “special purpose”
coverage) and all other insurance, including, but not limited to, earthquake and
flood for the Premises, rental value insurance against loss of Rent for a period
of at least nine (9) months commencing on the date of loss, and subject to the
provisions of Section 25 below, any deductible; (iv) (a) modifications and/or
new improvements to any portion of the Premises occasioned by any rules, laws or
regulations effective subsequent to the Lease Date; (b) reasonably necessary
replacement improvements to any portion of the Premises after the Commencement
Date; and (c) new improvements to the Premises that reduce operating costs or
improve life/safety conditions, all of the foregoing as reasonably determined by
Landlord, in its sole but reasonable discretion (with respect to improvements to
life/safety conditions, such improvements shall be required by law or regulation
or reasonably determined by Landlord to be likely required in the foreseeable
future, or shall be of a type or nature then being installed by other similarly
situated landlords in comparable buildings); provided, if such costs are of a
capital nature, then such costs or allocable portions thereof shall be amortized
on a straight-line basis over the estimated useful life of the capital item or
fifteen (15) years whichever is shorter, as reasonably determined by Landlord,
together with reasonable interest on the unamortized balance; (v) the management
and administration of any and all portions of the Premises, including, without
limitation, a property management fee, accounting, auditing, billing, postage,
salaries and benefits for clerical and supervisory employees, whether located on
the Premises or off-site, payroll taxes and legal and accounting costs and all
fees, licenses and permits related to the ownership, operation and management of
the Premises; (vi) preventative maintenance and repair

 



--------------------------------------------------------------------------------



 



contracts including, but not limited to, contracts for elevator systems (if any)
and heating, ventilation and air conditioning systems, lifts for disabled
persons, if Landlord elects to so procure; (vii) security and fire protection
services for any portion of the Premises, if and to the extent, in Landlord’s
sole discretion, such services are provided; (viii) the creation and
modification of any rail spur or track agreements, licenses, easements or other
similar undertakings with respect to the Premises; (ix) supplies, materials,
equipment, rental equipment and other similar items used in the operation and/or
maintenance of the Premises and any reasonable reserves established for
replacement or repair of any Common Area improvements or equipment with such
reserves to be only for Operating Expenses to be incurred within the current
Lease year and the next succeeding Lease year; (x) any and all levies, charges,
fees and/or assessments payable to any applicable owner’s association or similar
body; (xi) any barrier removal work or other required improvements, alterations
or work to any portion of the Premises generally required under the ADA (defined
below) (the “ADA Work”); provided, if such ADA Work is required under the ADA
due to Tenant’s use of the Premises or any Alteration (defined below) made to
the Premises by or on behalf of Tenant, then the cost of such ADA Work shall be
borne solely by Tenant and shall not be included as part of the Operating
Expenses; and (xii) the repairs and maintenance items set forth in Section 11.2
below.
              6.1.2 Operating Expense Exclusions. Notwithstanding anything to
the contrary contained herein, for purposes of this Lease, the term “Operating
Expenses” shall not include the following: (i) legal and auditing fees (other
than those fees reasonably incurred in connection with the maintenance and
operation of all or any portion the Premises); (ii) depreciation of the Building
or any other improvements situated within the Premises; (iii) any items for
which Landlord is actually reimbursed by insurance; (iv) costs of repairs or
other work necessitated by fire, windstorm or other casualty (excluding any
deductibles) and/or costs of repair or other work necessitated by the exercise
of the right of eminent domain to the extent insurance proceeds or a
condemnation award, as applicable, is actually received by Landlord for such
purposes; provided, such costs of repairs or other work shall be paid by the
parties in accordance with the provisions of Sections 25 and 26, below;
(v) other than any interest charges for capital improvements referred to in
Section 6.1.1(iv) hereinabove, any interest or payments on any financing for the
Building or the Premises, interest and penalties incurred as a result of
Landlord’s late payment of any invoice (provided that Tenant pays Operating
Expenses and Tax Expenses to Landlord when due as set forth herein), and any bad
debt loss, rent loss or reserves for same; (vi) costs associated with the
investigation and/or remediation of Hazardous Materials (hereafter defined)
present in, on or about any portion of the Premises, unless such costs and
expenses are the responsibility of Tenant as provided in Section 27 hereof, in
which event such costs and expenses shall be paid solely by Tenant in accordance
with the provisions of Section 27 hereof; (vii) overhead and profit increment
paid to Landlord or to subsidiaries or affiliates of Landlord for goods and/or
services in the Premises to the extent the same exceeds the costs of such by
unaffiliated third parties on a competitive basis; or any costs included in
Operating Expenses representing an amount paid to a person, firm, corporation or
other entity related to Landlord which is in excess of the amount which would
have been paid in the absence of such relationship; and (viii) any payments
under a ground lease or master lease.
     6.2      Tax Expenses. Tenant shall pay to Landlord all real property taxes
applicable to the Premises. Prior to delinquency, Tenant shall pay any and all
taxes and assessments levied upon Tenant’s Property (defined below in
Section 10) located or installed in or about the Premises by, or on behalf of
Tenant. To the extent any such taxes or assessments are not separately assessed
or billed to Tenant, then Tenant shall pay the amount thereof as invoiced by
Landlord. Tenant shall also reimburse and pay Landlord, as Additional Rent,
within ten (10) days after demand therefor, one hundred percent (100%) of
(i) any increase in real property taxes attributable to any and all Alterations
(defined below in Section 10), Tenant Improvements, fixtures, equipment or other
improvements of any kind whatsoever placed in, on or about the Premises for the
benefit of, at the request of, or by Tenant, and (ii) taxes and assessments
levied or assessed upon or with respect to the possession, operation, use or
occupancy by Tenant of the Premises. The term “Tax Expenses” shall mean and
include, without limitation, any form of tax and assessment (general, special,
supplemental, ordinary or extraordinary), commercial rental tax, payments under
any improvement bond or bonds, license fees, license tax, business license fee,
rental tax, transaction tax or levy imposed by any authority having the direct
or indirect power of tax (including any city, county, state or federal
government, or any school, agricultural, lighting, drainage or other improvement
district thereof) as against any legal or equitable interest of Landlord in the
Premises or any other tax, fee, or excise, however described, including, but not
limited to, any value added tax, or any tax imposed in substitution (partially
or totally) of any tax previously included within the definition of real
property taxes, or any additional tax the nature of which was previously
included within the definition of real property taxes. The term “Tax Expenses”
shall not include any franchise, estate, inheritance, net income, or excess
profits tax imposed upon Landlord, or a penalty fee imposed as a result of
Landlord’s failure to pay Tax Expenses when due.
     6.3      Payment of Expenses. Landlord shall estimate the Operating
Expenses and Tax Expenses for the calendar year in which the Lease commences.
Commencing on the Commencement Date, one-twelfth (1/12th) of this estimated
amount shall be paid by Tenant to Landlord, as Additional Rent, and thereafter
on the first (1st) day of each month throughout the remaining months of such
calendar year. Thereafter, Landlord may estimate such expenses for each calendar
year during the Term of this Lease and Tenant shall pay one-twelfth (1/12th) of
such estimated amount as Additional Rent hereunder on the first (1st) day of
each month during such calendar year and for each ensuing calendar year
throughout the Term of this Lease. Tenant’s obligation to pay the Operating
Expenses and Tax Expenses shall survive the expiration or earlier termination of
this Lease.
     6.4      Annual Reconciliation. By June 30th of each calendar year,
Landlord shall furnish Tenant with an accounting of actual and accrued Operating
Expenses and Tax Expenses. Within thirty (30) days of Landlord’s delivery of
such accounting, Tenant shall pay to Landlord the amount of any underpayment.
Notwithstanding the foregoing, failure by Landlord to give such accounting by
such date shall not constitute a waiver by Landlord of its right to collect any
underpayment by Tenant at any time. Landlord shall credit the amount of any
overpayment by Tenant toward the next monthly installment(s) of rent falling
due, or where the Term of the Lease has expired, refund the amount of
overpayment to Tenant within thirty (30) days after such amount is determined.
If the Term of the Lease expires prior to the annual reconciliation of expenses
Landlord shall have the right to reasonably estimate such expenses, and if
Landlord determines that there has been an underpayment, Landlord may deduct
such underpayment from Tenant’s Security Deposit. Failure by Landlord to
accurately estimate such expenses or to otherwise perform such reconciliation of
expenses shall not constitute a waiver of Landlord’s right

 



--------------------------------------------------------------------------------



 



to collect any of Tenant’s underpayment at any time during the Term of the Lease
or at any time after the expiration or earlier termination of this Lease, except
that any such underpayment not billed within twelve (12) months after the
expiration or termination of the Lease shall be deemed waived.
     6.5    Audit. After delivery to Landlord of at least thirty (30) days prior
written notice, Tenant, at its sole cost and expense through any accountant
designated by it, shall have the right to examine and/or audit the books and
records evidencing such costs and expenses for the previous one (1) calendar
year, during Landlord’s reasonable business hours but not more frequently than
once during any calendar year. Any such accounting firm designated by Tenant may
not be compensated on a contingency fee basis. The results of any such audit
(and any negotiations between the parties related thereto) shall be maintained
strictly confidential by Tenant and its accounting firm and shall not be
disclosed, published or otherwise disseminated to any other party other than to
Landlord and its authorized agents. Landlord and Tenant each shall use its best
efforts to cooperate in such negotiations and to promptly resolve any
discrepancies between Landlord and Tenant in the accounting of such costs and
expenses.
7. Utilities and Services
As of the Commencement Date, Tenant shall cause all of the Utility Expenses
(hereinafter defined) for the Premises to be placed in Tenant’s name with the
invoices sent directly to Tenant at the Premises. Tenant shall be responsible
for the payment of all Utility Expenses. Tenant shall pay directly to the
appropriate utility company or similar entity the cost of all water, sewer use,
sewer discharge fees and sewer connection fees, gas, heat, electricity, refuse
pickup, janitorial service, telephone, telecommunications and other utilities
(collectively, the “Utility Expenses”) billed or metered separately to the
Premises and/or Tenant during the Term of the Lease. Tenant shall also pay any
and all assessments or charges for utility or similar purposes included within
any tax bill for the Lot on which the Building is situated, including without
limitation, entitlement fees, allocation unit fees and/or any similar fees or
charges. At least quarterly and at such shorter intervals of time upon
Landlord’s request, Tenant shall promptly deliver to Landlord written evidence
of Tenant’s payment of the Utility Expenses. Tenant acknowledges that the
Premises may become subject to the rationing of utility services or restrictions
on utility use as required by a public utility company, governmental agency or
other similar entity having jurisdiction thereof. Tenant acknowledges and agrees
that its tenancy and occupancy hereunder shall be subject to such rationing
restrictions as may be imposed upon Landlord, Tenant, or the Premises, and
Tenant shall in no event be excused or relieved from any covenant or obligation
to be kept or performed by Tenant by reason of any such rationing or
restrictions. Tenant further agrees to timely and faithfully pay, prior to
delinquency, any amount, tax, charge, surcharge, assessment or imposition
levied, assessed or imposed upon the Premises, or Tenant’s use and occupancy
thereof by a public utility company, governmental agency, taxing authority or
similar entity having jurisdiction thereof.
8. Late Charges
Any and all sums or charges set forth in this Section 8 are considered part of
Additional Rent. Tenant acknowledges that late payment (the second day of each
month or any time thereafter) by Tenant to Landlord of Rent and all other sums
due hereunder, will cause Landlord to incur costs not contemplated by this
Lease. Such costs may include, without limitation, processing and accounting
charges, and late charges that may be imposed on Landlord by the terms of any
note secured by any encumbrance against the Premises, and late charges and
penalties due to the late payment of real property taxes on the Premises.
Therefore, if any installment of Rent or any other sum payable by Tenant is not
received by Landlord when due, Tenant shall promptly pay to Landlord a late
charge, as liquidated damages, in an amount equal to seven percent (7%) of such
delinquent amount plus interest on such delinquent amount at the rate equal to
the prime rate plus three percent (3%) for every month or portion thereof that
such sums remain unpaid. Notwithstanding the foregoing, Landlord waives the late
charge for the first (1st) instance during the Term of this Lease in which
Tenant fails to timely pay Rent. If Tenant delivers to Landlord a check for
which there are not sufficient funds, Landlord may require Tenant to replace
such check with a cashier’s check for the amount of such check and all other
charges payable hereunder. The parties agree that this late charge and the other
charges referenced above represent a fair and reasonable estimate of the costs
that Landlord will incur by reason of such late payment by Tenant, excluding
attorneys’ fees and costs. Acceptance of any late charge or other charges shall
not constitute a waiver by Landlord of Tenant’s default with respect to the
delinquent amount, nor prevent Landlord from exercising any of the other rights
and remedies available to Landlord for any other breach of Tenant under this
Lease. If a late charge becomes payable for three (3) installments of Rent, then
Landlord, at Landlord’s sole option, can either require the Rent be paid monthly
in advance by cashier’s check or by electronic funds transfer.
9. Use of Premises
     9.1    Compliance with Laws, Recorded Matters, and Rules and Regulations.
The Premises are to be used solely for the purposes and uses specified in the
Basic Lease Information and for no other uses or purposes without Landlord’s
prior written consent. Landlord’s consent shall not be unreasonably withheld or
delayed so long as the proposed use (i) does not involve the use of Hazardous
Materials other than as expressly permitted under the provisions of Section 27
below, (ii) does not require any additional parking spaces, and (iii) is
compatible and consistent with the other uses then being made in other similar
types of buildings in the vicinity of the Premises, as reasonably determined by
Landlord. The use of the Premises by Tenant and its employees, representatives,
agents, invitees, licensees, subtenants, customers or contractors (collectively,
“Tenant’s Representatives”) shall be subject to, and at all times in compliance
with, (a) any and all applicable laws, rules, codes, ordinances, statutes,
orders and regulations as same exist from time to time throughout the Term of
this Lease (collectively, the “Laws”), including without limitation, the
requirements of the Americans with Disabilities Act, a federal law codified at
42 U.S.C. 12101 et seq., including, but not limited to Title III thereof, all
regulations and guidelines related thereto and all requirements of Title 24 of
the State of California (collectively, the “ADA”), (b) any and all documents,
instruments, licenses, restrictions, easements or similar instruments,
conveyances or encumbrances which are at any time, and from time to time,
required to be made by or given by Landlord in any manner relating to the
initial development of the Premises and/or the construction from time to time of
any additional buildings or other improvements in the Premises, including
without limitation any Tenant Improvements (collectively, the “Development
Documents”), (c) any and all documents, easements, covenants, conditions and
restrictions, and similar instruments,

 



--------------------------------------------------------------------------------



 



together with any and all amendments and supplements thereto made from time to
time each of which has been or hereafter is recorded in any official or public
records with respect to the Premises or any portion thereof (collectively, the
“Recorded Matters”), and (d) any and all rules and regulations set forth in
Exhibit C hereto, any other reasonable rules and regulations promulgated by
Landlord now or hereafter enacted relating to parking and the operation of the
Premises and/or any portion thereof and any and all rules, restrictions and/or
regulations imposed by any applicable owners association or similar entity or
body (collectively, the “Rules and Regulations”). Landlord reserves to itself
the right, from time to time, to grant, without the consent of Tenant, such
easements, rights and dedications that Landlord deems reasonably necessary, and
to cause the recordation of parcel or subdivision maps and/or restrictions, so
long as such easements, rights, dedications, maps and restrictions, as
applicable, do not materially and adversely interfere with Tenant’s operations
in the Premises. Tenant agrees to sign any documents reasonably requested by
Landlord to effectuate any such easements, rights, dedications, maps or
restrictions. Tenant agrees to, and does hereby, assume full and complete
responsibility to ensure that the Premises, exclusive of those portions of the
Premises, if any, that are to be maintained by the Landlord pursuant to
Sections 11.2 and 11.3 hereof, including without limitation, the Tenant
Improvements, are in compliance with all applicable Laws throughout the Term of
this Lease. Additionally, Tenant shall be solely responsible for the payment of
all costs, fees and expenses associated with any modifications, improvements or
other Alterations to the Premises and/or any portion thereof occasioned by the
enactment of, or changes to, any Laws arising from Tenant’s particular use of
the Premises or Alterations or other improvements made to the Premises
regardless of when such Laws became effective. Tenant shall not initiate, submit
an application for, or otherwise request, any land use approvals or entitlements
with respect to the Premises or any portion thereof, including without
limitation, any variance, conditional use permit or rezoning, without first
obtaining Landlord’s prior written consent thereto, which consent may be given
or withheld in Landlord’s sole discretion.
     9.2    Prohibition on Use. Tenant shall not use the Premises or permit
anything to be done in or about the Premises nor keep or bring anything therein
which will in any way increase the existing rate of or affect any policy of fire
or other insurance upon the Premises or any of its contents, or cause a
cancellation of any insurance policy. No auctions may be held or otherwise
conducted in, on or about any portion thereof without Landlord’s prior written
consent thereto. Tenant shall not do or permit anything to be done in or about
the Premises which will in any way obstruct or interfere with the rights of
Landlord with respect to the Premises. The Premises shall not be used for any
unlawful purpose. Tenant shall not cause, maintain or permit any private or
public nuisance in, on or about any portion of the Premises including, but not
limited to, any offensive odors, noises, or fumes. Tenant shall not damage or
deface or otherwise commit or suffer to be committed any waste in, upon or about
the Premises. Tenant shall not place or store, nor permit any other person or
entity to place or store, any property, equipment, materials, supplies, personal
property or any other items or goods outside of the Premises for any period of
time. Tenant shall not permit any animals, including, but not limited to, any
household pets, to be brought or kept in or about the Premises. Tenant shall not
install any radio or television antenna, satellite dish, microwave, loudspeaker
or other device on the roof or exterior walls of the Premises, except with the
prior written approval of Landlord which may be given or withheld in Landlord’s
reasonable discretion. Tenant shall not interfere with radio, telecommunication,
or television broadcasting or reception from or in the Premises or elsewhere.
Tenant shall place no loads upon the floors, walls, or ceilings in excess of the
maximum designed load permitted by the applicable Uniform Building Code or which
may damage the Premises. Tenant shall not place any harmful liquids in the
drainage systems or dump or store waste materials, refuse or other such
materials, or allow such materials to remain outside the Building area, except
for any non-hazardous or non-harmful materials which may be stored in refuse
dumpsters.
10. Alterations; and Surrender of Premises
     10.1    Alterations: Tenant shall be permitted to make, at its sole cost
and expense, non-structural alterations and additions to the interior of the
Premises without obtaining Landlord’s prior written consent, provided said
alterations are not part of Tenant’s Wi-Fi Network (defined herein below), do
not affect the Building systems and the cost of such alterations does not exceed
Fifty Thousand Dollars ($50,000.00) each job and Seventy-five Thousand Dollars
($75,000.00) cumulatively each calendar year (the “Permitted Improvements”).
Tenant, however, shall first notify Landlord of such Permitted Improvements so
that Landlord may post a Notice of Non-Responsibility on the Premises. Except
for the Permitted Improvements, Tenant shall neither install any signs,
fixtures, or improvements, nor make or permit any other alterations or additions
(individually, an “Alteration”, and collectively, “Alterations”) to the Premises
without the prior written consent of Landlord, which consent shall not be
unreasonably withheld so long as any such Alteration does not affect the
Building systems, structural integrity or structural components of the Premises
or Building. If any such Alteration is expressly permitted by Landlord, Tenant
shall deliver at least ten (10) days prior written notice to Landlord, from the
date Tenant commences construction, sufficient to enable Landlord to post and
record a Notice of Non-Responsibility. Tenant shall obtain all permits or other
governmental approvals prior to commencing any work and deliver a copy of same
to Landlord. All Alterations shall be (i) at Tenant’s sole cost and expense in
accordance with plans and specifications which have been previously submitted to
and approved in writing by Landlord, such approval not to be unreasonably
withheld, and shall be installed by a licensed, insured (and bonded, at
Landlord’s option) contractor (reasonably approved by Landlord) in compliance
with all applicable Laws, Development Documents, Recorded Matters, and Rules and
Regulations and (ii) performed in a good and workmanlike manner. Landlord’s
approval of any plans, specifications or working drawings for Tenant’s
Alterations shall neither create nor impose any responsibility or liability on
the part of Landlord for their completeness, design sufficiency, or compliance
with any Laws. As Additional Rent, Tenant shall reimburse Landlord, within ten
(10) days after demand, for reasonable actual legal, engineering, architectural,
planning and other reasonable expenses incurred by Landlord in connection with
Tenant’s Alterations, plus Tenant shall pay to Landlord a fee equal to two and
one-half percent (2.5%) of the total cost of the Alterations. If Tenant makes
any Alterations, Tenant shall carry “Builder’s All Risk” insurance, in an amount
reasonably approved by Landlord and such other insurance as Landlord may
reasonably require. All such Alterations shall be insured by Tenant in
accordance with Section 12 of this Lease immediately upon completion. Tenant
shall keep the Premises and the Lot on which the Premises are situated free from
any liens arising out of any work performed, materials furnished or obligations
incurred by or on behalf of Tenant. Tenant shall, prior to commencing any
Alterations, (a) cause its contractor(s) and/or major subcontractor(s) to
provide insurance as reasonably required by Landlord, and (b) provide such
assurances to Landlord, including without limitation, waivers of lien, and if
the work exceeds $100,000, surety company performance bonds as Landlord shall
require to assure payment of the costs thereof to protect Landlord and the
Project from and against any mechanic’s, materialmen’s or other liens.

 



--------------------------------------------------------------------------------



 



               10.1.1 Wi-Fi Network: Without limiting the generality of the
foregoing, in the event Tenant desires to install wireless intranet, Internet
and communications network (“Wi-Fi Network“) in the Premises for the use by
Tenant and its employees, then the same shall be subject to the provisions of
this Section 10.1.1 (in addition to the other provisions of this Section 10). In
the event Landlord consents to Tenant’s installation of such Wi-Fi Network,
Tenant shall, in accordance with Section 10.2 below, remove the Wi-Fi Network
from the Premises prior to the termination of the Lease. Tenant shall use the
Wi-Fi Network so as not to damage the Building and Tenant hereby agrees to
indemnify, defend and hold Landlord harmless from and against any and all
claims, costs, damages, expenses and liabilities (including attorneys’ fees)
arising out of Tenant’s failure to comply with the provisions of this
Section 10.1.1, except to the extent same is caused by the gross negligence or
willful misconduct of Landlord and which is not covered by the insurance carried
by Tenant under this Lease (or which would not be covered by the insurance
required to be carried by Tenant under this Lease). Should any interference
occur, Tenant shall take all necessary steps as soon as reasonably possible and
no later than three (3) calendar days following such occurrence to correct such
interference. If such interference continues after such three (3) day period,
Tenant shall immediately cease operating such Wi-Fi Network until such
interference is corrected or remedied to Landlord’s satisfaction. Tenant
acknowledges that Landlord has granted and/or may grant telecommunication rights
to telecommunication service providers and in no event shall Landlord be liable
to Tenant for any interference of the same with such Wi-Fi Network; provided,
however, Landlord shall use commercially reasonable efforts to require that such
providers install equipment that is compatible with and does not materially
interfere with Tenant’s Wi-Fi Network. Landlord makes no representation that the
Wi-Fi Network will be able to receive or transmit communication signals without
interference or disturbance. Tenant shall (i) be solely responsible for any
damage caused as a result of the Wi-Fi Network, (ii) promptly pay any tax,
license or permit fees charged pursuant to any laws or regulations in connection
with the installation, maintenance or use of the Wi-Fi Network and comply with
all precautions and safeguards recommended by all governmental authorities,
(iii) pay for all necessary repairs, replacements to or maintenance of the Wi-Fi
Network, and (iv) be responsible for any modifications, additions or repairs to
the Building systems or infrastructure which are required by reason of the
installation or operation of Tenant’s Wi-Fi Network. Should Landlord be required
to retain professionals to research any interference issues that may arise and
to confirm Tenant’s compliance with the terms of this Section 10.1.1, Landlord
shall retain such professionals at commercially reasonable rates, and Tenant
shall reimburse Landlord within twenty (20) days following submission to Tenant
of an invoice from Landlord, which costs shall not exceed $1,000 per year
(except in the event of a default by Tenant hereunder). This reimbursement
obligation is independent of any rights or remedies Landlord may have in the
event of a breach of default by Tenant under this Lease.
     10.2    Surrender of Premises: At the expiration of the Term or earlier
termination of this Lease, Tenant shall surrender the Premises to Landlord
(a) in good condition and repair (damage by acts of God, casualty, and normal
wear and tear excepted), but with all interior walls cleaned, any carpets
cleaned, all floors cleaned and waxed, all non-working light bulbs and ballasts
replaced and all roll-up doors and plumbing fixtures in good condition and
working order, and (b) in accordance with Section 27 hereof. Normal wear and
tear shall not include any damage or deterioration that would have been
prevented by proper maintenance by Tenant, or Tenant otherwise performing all of
its obligations under this Lease, or any damage or deterioration due to or
associated with prolonged hours regularly exceeding twelve (12) hours per day,
non-office use other than light manufacturing, unusually heavy people loads
(defined as more than one person per two hundred (200) rentable square feet),
unusually heavy utility use, unusually heavy floor loads, or other unusual
occupancy factors. On or before the expiration or earlier termination of this
Lease, Tenant shall remove (i) all of Tenant’s Property (defined below) and
Tenant’s signage from the Premises and other portions of the Project, (ii) any
Alterations Landlord may, by notice to Tenant given at the time of approval
thereof, if Tenant requested at such time that Landlord indicate whether removal
would be required or, if Tenant failed to make such request, then given not
later than ninety (90) days prior to the Expiration Date (except in the event of
a termination of this Lease prior to the scheduled Expiration Date, in which
event no advance notice shall be required), require Tenant, at Tenant’s expense,
to remove, and (iii) the Removable TIs, to the extent Landlord has advised
Tenant on or about the time that the Tenant Improvements were installed in the
Premises that Tenant is to remove all or portions of the items comprising the
Tenant Improvements (the “Removable TIs”), and Tenant shall repair any damage
caused by all of such removal activities. “Tenant’s Property” means all
equipment, trade fixtures, furnishings, all telephone, data, and other cabling
and wiring (including any cabling and wiring associated with the Wi-Fi Network,
if any) installed or caused to be installed by Tenant (including any cabling and
wiring, installed above the ceiling of the Premises or below the floor of the
Premises), inventories, goods and personal property of Tenant. Any of Tenant’s
Property not so removed by Tenant as required herein shall be deemed abandoned
and may be stored, removed, and disposed of by Landlord at Tenant’s expense, and
Tenant waives all claims against Landlord for any damages resulting from
Landlord’s retention and disposition of such property; provided, however, Tenant
shall remain liable to Landlord for all costs incurred in storing and disposing
of such abandoned property of Tenant. Landlord may elect to take responsibility
to remove any such wiring or cabling installed above the ceiling or beneath the
floors of the Premises, in which case Tenant shall pay Landlord for the actual
cost incurred by Landlord therefor, (together with a five percent (5%)
supervision/administration fee) within thirty (30) days after being billed for
the same. All Tenant Improvements and Alterations except those which Landlord
requires Tenant to remove, shall remain in the Premises as the property of
Landlord. If the Premises are not surrendered at the expiration of the Term or
earlier termination of this Lease, and in accordance with this Section 10 and
Section 27 below, Tenant shall continue to be responsible for the payment of
Rent (as the same may be increased pursuant to Section 20 below) until the
Premises are so surrendered in accordance with said provisions. Tenant shall
indemnify, defend and hold the Indemnitees (hereafter defined) harmless from and
against any and all Claims (defined below) (x) arising from any delay by Tenant
in so surrendering the Premises including, without limitation, any Claims made
against Landlord by any succeeding tenant or prospective tenant founded on or
resulting from such delay and (y) suffered by Landlord due to lost opportunities
to lease any portion of the Premises to any such succeeding tenant or
prospective tenant. Notwithstanding anything to the contrary herein, Tenant
shall, within twenty-four (24) hours after the expiration of this Lease, at
Tenant’s expense and in compliance with the National Electric Code and other
applicable laws, remove all electronic, fiber, phone and data cabling and
related equipment that has been installed by or for the exclusive benefit of
Tenant in or around the Premises (collectively, the “Cabling”); provided,
however, that Tenant shall not remove such Cabling if Tenant receives a written
notice from Landlord at least fifteen (15) days prior to the expiration of the
Lease authorizing such Cabling to remain in place, in which event the Cabling
shall be surrendered with the Premises upon the expiration of this Lease.

 



--------------------------------------------------------------------------------



 



11. Repairs and Maintenance
     11.1    Tenant’s Repairs and Maintenance Obligations. Except for those
portions of the Premises to be maintained by Landlord, as provided in
Sections 11.2 and 11.3 below, Tenant shall, at its sole cost and expense, keep
and maintain all parts of the Premises in good, clean and safe condition and
repair, promptly making all necessary repairs and replacements, whether ordinary
or extraordinary, with materials and workmanship of the same character, kind and
quality as the original thereof, all of the foregoing in accordance with the
applicable provisions of Section 10 hereof, and to the reasonable satisfaction
of Landlord including, but not limited to, repairing any damage caused by Tenant
or any of Tenant’s Representatives and replacing any property so damaged by
Tenant or any of Tenant’s Representatives. Without limiting the generality of
the foregoing, Tenant shall be solely responsible for promptly maintaining,
repairing and replacing (a) all mechanical systems, heating, ventilation and air
conditioning systems serving the Premises, unless maintained by Landlord,
(b) all plumbing work and fixtures, (c) electrical wiring systems, fixtures and
equipment, (d) all interior lighting (including, without limitation, light bulbs
and/or ballasts) and exterior lighting adjacent to the Premises, (e) all glass,
windows, window frames, window casements, skylights, interior and exterior
doors, door frames and door closers, (f) all roll-up doors, ramps and dock
equipment, including without limitation, dock bumpers, dock plates, dock seals,
dock levelers and dock lights, (g) all tenant signage, (h) lifts for disabled
persons serving the Premises, (i) sprinkler systems, fire protection systems and
security systems, except to the extent maintained by Landlord, and (j) all
partitions, fixtures, equipment, interior painting, interior walls and floors,
and floor coverings of the Premises and every part thereof (including, without
limitation, any demising walls contiguous to any portion of the Premises). Any
such work shall be performed by licensed, insured and bonded (if required
hereunder) contractors and subcontractors reasonably approved by Landlord.
Additionally, Tenant shall be solely responsible for performance of the regular
removal of trash and debris. Tenant shall have no right of access to or right to
install any device on the roof of the Premises nor make any penetrations of the
roof of the Premises without the express prior written consent of Landlord.
     11.2    Maintenance by Landlord. Subject to the provisions of Section 11.1,
and further subject to Tenant’s obligation under Section 6 to reimburse
Landlord, in the form of Additional Rent, for the cost and expense of the
following described items, Landlord agrees to repair and maintain the following
items: fire protection services; the roof and roof coverings (provided that
Tenant installs no additional air conditioning or other equipment on the roof
that damages the roof coverings, in which event Tenant shall pay all costs
relating to the presence of such additional equipment); painting the exterior
surfaces of the Building, the plumbing and mechanical systems serving the
Premises; any rail spur and rail crossing; exterior painting of the Premises;
and the parking areas, pavement, landscaping, sprinkler systems, sidewalks,
driveways, curbs, and lighting systems in the Common Areas. Notwithstanding
anything in this Section 11 to the contrary, Landlord shall have the right to
either repair or to require Tenant to repair any damage to any portion of the
Premises caused by or created due to any act, omission, negligence or willful
misconduct of Tenant or any of Tenant Representatives and to restore the
Premises to the condition existing prior to the occurrence of such damage. If
Landlord elects to perform such repair and restoration work, Tenant shall
reimburse Landlord upon demand for all costs and expenses incurred by Landlord
in connection therewith. Tenant shall promptly report, in writing, to Landlord
any defective condition known to it which Landlord is required to repair, and
failure to so report any such defect shall make Tenant responsible to Landlord
for any liability incurred by Landlord by reason of such condition.
     11.3    Landlord’s Repairs and Maintenance Obligations. Subject to the
provisions of Sections 11.1, 25 and 26, and except for repairs rendered
necessary by the intentional or negligent acts or omissions of Tenant or any of
Tenant’s Representatives, Landlord agrees, at Landlord’s sole cost and expense,
to (a) keep in good repair the structural portions of the floors, foundations
and exterior perimeter walls of the Premises (exclusive of glass and exterior
doors), and (b) replace the structural portions of the roof of the Premises
(excluding the roof membrane).
     11.4    Tenant’s Failure to Perform Repairs and Maintenance Obligations. If
Tenant, after notice from Landlord, refuses or neglects to repair and maintain
the Premises and the other areas properly as required herein and to the
reasonable satisfaction of Landlord, Landlord may, but without obligation to do
so, at any time make such repairs or maintenance without Landlord having any
liability to Tenant for any loss or damage that may accrue to Tenant’s Property
or to Tenant’s business by reason thereof, except to the extent any damage is
caused by the willful misconduct or gross negligence of Landlord or its
authorized agents and representatives. If Landlord makes such repairs or
maintenance, upon completion thereof Tenant shall pay to Landlord, as Additional
Rent, Landlord’s costs and expenses incurred therefor. The obligations of Tenant
hereunder shall survive the expiration of the Term of this Lease or the earlier
termination thereof. Tenant hereby waives any right to repair at the expense of
Landlord under any applicable Laws now or hereafter in effect with respect to
the Premises.
     11.5    Tenant’s Ability to Perform Landlord’s Unperformed Obligations.
Notwithstanding anything to the contrary contained in this Lease, if Landlord
shall fail to perform any of the terms, provisions, covenants or conditions to
be performed or complied with by Landlord under Section 11.2, 11.3, 25 and 26 of
this Lease (such terms, provisions, covenants or conditions are referred to
herein, collectively as “Landlord Repair Obligations”) after expiration of all
applicable notice and cure periods for Landlord’s and any mortgagee’s benefit as
set forth in Sections 21 and 31, respectively, then Tenant may, at Tenant’s
option and risk, but without any obligation to do so, after delivery of an
additional twenty (20) day prior written notice to Landlord, perform such
Landlord Repair Obligations on Landlord’s behalf. If Tenant so performs any of
such Landlord Repair Obligations hereunder, then Tenant will perform such
Landlord Repair Obligations (1) in compliance with all applicable Laws,
regulations and requirements to which Landlord would be subject under this Lease
(if Landlord were performing such Landlord Repair Obligations), (2) in a good
workmanlike manner using materials of a quality and grade at least equal to that
in place as of the date of delivery of the Premises to Tenant, if applicable,
and (3) in compliance with the terms and provisions of Section 10.1 hereof, as
applicable. Tenant will promptly assign to Landlord any warranties or guaranties
in respect of any Landlord Repair Obligations. If Tenant so performs any of such
Landlord Repair Obligations hereunder, the full amount of the fair and
reasonable costs and expenses incurred by Tenant shall be owing by Landlord to
Tenant, and Landlord shall pay to Tenant the full undisputed amount thereof
within thirty (30) days of Landlord’s receipt of Tenant’s written demand
therefor together with reasonable evidence verifying the amount of such costs
and expenses.

 



--------------------------------------------------------------------------------



 



12. Insurance
     12.1    Types of Insurance. Tenant shall maintain in full force and effect
at all times during the Term of this Lease, at Tenant’s sole cost and expense,
for the protection of Tenant and Landlord, as their interests may appear,
policies of insurance issued by a carrier or carriers reasonably acceptable to
Landlord and its lender which afford the following coverages: (i) worker’s
compensation and employer’s liability, as required by law; (ii) commercial
general liability insurance (occurrence form) providing coverage against any and
all claims for bodily injury and property damage occurring in, on or about the
Premises arising out of Tenant’s and Tenant’s Representatives’ use or occupancy
of the Premises. Such insurance shall include coverage for blanket contractual
liability, fire damage, premises and personal injury. Such insurance shall have
a combined single limit of not less than Two Million Dollars ($2,000,000) per
occurrence with a Three Million Dollar ($3,000,000) aggregate limit and
excess/umbrella insurance in the amount of Three Million Dollars ($3,000,000).
Tenant shall also maintain product liability and completed operations insurance
coverage under a separate claims made policy. Such separate policy shall have a
liability limit of not less than $3,000,000 and shall have a deductible of not
more than $100,000. If Tenant has other United States locations which it owns or
leases, the commercial general liability policy shall include an aggregate limit
per location endorsement; (iii) comprehensive automobile liability insurance
with a combined single limit of at least $1,000,000 per occurrence for claims
arising out of any company owned automobiles; (iv) “all risk” or “special
purpose” property insurance, including without limitation, sprinkler leakage,
covering damage to or loss of any of Tenant’s Property and the Tenant
Improvements located in, on or about the Premises, and in addition, coverage for
earthquake and business interruption of Tenant, together with, if the property
of any of Tenant’s invitees, vendors or customers is to be kept in the Premises,
warehouser’s legal liability or bailee customers insurance for the full
replacement cost of the property belonging to such parties and located in the
Premises. Such insurance shall be written on a replacement cost basis (without
deduction for depreciation) in an amount equal to one hundred percent (100%) of
the full replacement value of the aggregate of the items referred to in this
clause (iv); and (v) such other insurance or higher limits of liability as is
then customarily required for similar types of buildings within the general
vicinity of the Premises or as may be reasonably required by any of Landlord’s
lenders.
     12.2    Insurance Policies. Insurance required to be maintained by Tenant
shall be written by companies (i) licensed to do business in the State of
California, (ii) domiciled in the United States of America, and (iii) having a
“General Policyholders Rating” of at least A: VIII (or such higher rating as may
be reasonably required by a lender having a lien on the Premises) as set forth
in the most current issue of “A.M. Best’s Rating Guides.” Any deductible amounts
under any of the insurance policies required hereunder shall not exceed
Twenty-five Thousand Dollars ($25,000), except for products liability and
completed operations where the deductible shall not exceed One Hundred Thousand
Dollars ($100,000) and earthquake coverage where the deductible shall not exceed
ten percent (10%) of the insured amount. Tenant shall deliver to Landlord
certificates of insurance and true and complete copies of any and all
endorsements required herein for all insurance required to be maintained by
Tenant hereunder at the time of execution of this Lease by Tenant. Tenant shall,
on the renewal date of each policy, furnish Landlord with certificates of
renewal or “binders” thereof. Each certificate shall expressly provide that such
policies shall not be cancelable or otherwise subject to material modification
except after thirty (30) days prior written notice to the parties named as
additional insureds as required in this Lease (except for cancellation for
nonpayment of premium, in which event cancellation shall not take effect until
at least ten (10) days’ notice has been given to Landlord). Tenant shall have
the right to provide insurance coverage which it is obligated to carry pursuant
to the terms of this Lease under a blanket insurance policy, provided such
blanket policy expressly affords coverage for the Premises and for Landlord as
required by this Lease.
     12.3    Additional Insureds and Coverage. Each of Landlord, Landlord’s
property management company or agent, and Landlord’s lender(s) having a lien
against the Premises shall be named as additional insureds or loss payees (as
applicable) under all of the policies required in Section 12.1(ii) and, with
respect to the Tenant Improvements, in Section 12.1(iv) hereof. Additionally,
all of such policies shall provide for severability of interest. All insurance
to be maintained by Tenant shall, except for workers’ compensation and
employer’s liability insurance, be primary, without right of contribution from
insurance maintained by Landlord. Any umbrella/excess liability policy (which
shall be in “following form”) shall provide that if the underlying aggregate is
exhausted, the excess coverage will drop down as primary insurance. The limits
of insurance maintained by Tenant shall not limit Tenant’s liability under this
Lease. It is the parties’ intention that the insurance to be procured and
maintained by Tenant as required herein shall provide coverage for any and all
damage or injury arising from or related to Tenant’s operations of its business
and/or Tenant’s or Tenant’s Representatives’ use of the Premises.
Notwithstanding anything to the contrary contained herein, to the extent
Landlord’s cost of maintaining insurance with respect to the Building is
increased as a result of Tenant’s acts, omissions, Alterations, improvements,
use or occupancy of the Premises, Tenant shall pay one hundred percent (100%)
of, and for, each such increase as Additional Rent.
     12.4    Failure of Tenant to Purchase and Maintain Insurance. If Tenant
fails to obtain and maintain the insurance required herein throughout the Term
of this Lease, Landlord may, but without obligation to do so, purchase the
necessary insurance and pay the premiums therefor. If Landlord so elects to
purchase such insurance, Tenant shall promptly pay to Landlord as Additional
Rent, the amount so paid by Landlord, upon Landlord’s demand therefor. In
addition, Landlord may recover from Tenant and Tenant agrees to pay, as
Additional Rent, any and all losses, damages, expenses and costs which Landlord
may sustain or incur by reason of Tenant’s failure to obtain and maintain such
insurance.
     12.5    Waiver of Subrogation. Landlord and Tenant hereby mutually waive
their respective rights of recovery against each other for any loss of, or
damage to, either parties’ property to the extent that such loss or damage is
insured by an insurance policy required to be in effect at the time of such loss
or damage. Each party shall obtain any special endorsements, if required by its
insurer, whereby the insurer waives its rights of subrogation against the other
party. This provision is intended to waive fully, and for the benefit of the
parties hereto, any rights and/or claims which might give rise to a right of
subrogation in favor of any insurance carrier.
     12.6    Landlord’s Insurance. Landlord shall maintain in full force and
effect during the Term of this Lease, subject to reimbursement as provided in
Section 6, policies of insurance which afford such coverages as are commercially
reasonable and as is

 



--------------------------------------------------------------------------------



 



consistent with other properties in Landlord’s portfolio. Notwithstanding the
foregoing, Landlord shall obtain and keep in force during the Term of this
Lease, as an item of Operating Expenses, a policy or policies in the name of
Landlord, with loss payable to Landlord and to the holders of any mortgages,
deeds of trust or ground leases on the Premises (“Lender(s)”), insuring loss or
damage to the Building, including all improvements, fixtures (other than trade
fixtures) and permanent additions. However, all Alterations, additions and
improvements made to the Premises by Tenant (including the Tenant Improvements)
shall be insured by Tenant rather than by Landlord. The amount of such insurance
procured by Landlord shall be equal to at least eighty percent (80%) of the full
replacement cost of the Building, including all improvements and permanent
additions as the same shall exist from time to time, or the greater amount
required by Lenders. Such policy or policies shall insure against all risks of
direct physical loss or damage (so called “all risk”) (including, without
limitation and at Landlord’s option, the perils of flood and earthquake),
including coverage for any additional costs resulting from debris removal and
reasonable amounts of coverage for the enforcement of any ordinance or law
regulating the reconstruction or replacement of any undamaged sections of the
Building required to be demolished or removed by reason of the enforcement of
any building, zoning, safety or land use laws as the result of a covered cause
of loss. If any such insurance coverage procured by Landlord has a deductible
clause, in the event of any casualty, the amount of such deductible shall be an
item of Operating Expenses as so limited. Any deductible shall be in a
commercially reasonable amount and the carrier shall have a rating of A-:VIII or
better.
13. Limitation of Liability and Indemnity
Except to the extent of damage resulting from the sole active gross negligence
or willful misconduct of Landlord or its authorized representatives, Tenant
agrees to protect, defend (with counsel reasonably acceptable to Landlord) and
hold Landlord and Landlord’s lenders, partners, members, property management
company (if other than Landlord), agents, directors, officers, employees,
representatives, contractors, successors and assigns and each of their
respective partners, members, directors, heirs, employees, representatives,
agents, contractors, heirs, successors and assigns (collectively, the
“Indemnitees”) harmless and indemnify the Indemnitees from and against all
liabilities, damages, demands, penalties, costs, claims, losses, judgments,
charges and expenses (including reasonable attorneys’ fees, costs of court and
expenses necessary in the prosecution or defense of any litigation including the
enforcement of this provision) (collectively, “Claims”) arising from or in any
way related to, directly or indirectly, (i) Tenant’s or Tenant’s
Representatives’ use of the Premises , (ii) the conduct of Tenant’s business,
(iii) from any activity, work or thing done, permitted or suffered by Tenant in
or about the Premises, (iv) in any way connected with the Premises, the
Alterations or with the Tenant’s Property therein, including, but not limited
to, any liability for injury to person or property of Tenant, Tenant’s
Representatives or third party persons, and/or (v) Tenant’s failure to perform
any covenant or obligation of Tenant under this Lease. Tenant agrees that the
obligations of Tenant herein shall survive the expiration or earlier termination
of this Lease.
Except to the extent of damage resulting from the sole active gross negligence
or willful misconduct of Landlord or its authorized representatives, to the
fullest extent permitted by law, Tenant agrees that neither Landlord nor any of
the Indemnitees shall at any time or to any extent whatsoever be liable,
responsible or in any way accountable for any loss, liability, injury, death or
damage to persons or property which at any time may be suffered or sustained by
Tenant or by any person(s) whomsoever who may at any time be using, occupying or
visiting the Premises. Tenant shall not, in any event or circumstance, be
permitted to offset or otherwise credit against any payments of Rent required
herein for matters for which Landlord may be liable hereunder except to the
extent of any judgment obtained by Tenant that is not satisfied by Landlord
within sixty (60) days after Landlord’s receipt of written notice from Tenant
requesting satisfaction of such judgment. Landlord and its authorized
representatives shall not be liable for any interference with light or air, or
for any latent defect in the Premises.
14. Assignment and Subleasing
     14.1    Prohibition. Tenant shall not, without the prior written consent of
Landlord, not to be unreasonably withheld, assign, mortgage, hypothecate,
encumber, grant any license or concession, pledge or otherwise transfer this
Lease or any interest herein, permit any assignment or other such transfer of
this Lease or any interest hereunder by operation of law, sublet the Premises or
any part thereof, or permit the use of the Premises by any persons other than
Tenant and Tenant’s Representatives (all of the foregoing are sometimes referred
to collectively as “Transfers” and any person to whom any Transfer is made or
sought to be made is sometimes referred to as a “Transferee”). No consent to any
Transfer shall constitute a waiver of the provisions of this Section 14, and all
subsequent Transfers may be made only with the prior written consent of
Landlord, which consent shall not be unreasonably withheld, but which consent
shall be subject to the provisions of this Section 14.
     14.2    Request for Consent. If Tenant seeks to make a Transfer, Tenant
shall notify Landlord, in writing, and deliver to Landlord at least thirty
(30) days (but not more than one hundred eighty (180) days) prior to the
proposed commencement date of the Transfer (the “Proposed Effective Date”) the
following information and documents (the “Tenant’s Notice”): (i) a description
of the portion of the Premises to be transferred (the “Subject Space”); (ii) all
of the terms of the proposed Transfer including without limitation, the Proposed
Effective Date, the name and address of the proposed Transferee, and a copy of
the existing or proposed assignment, sublease or other agreement governing the
proposed Transfer; (iii) current financial statements of the proposed Transferee
certified by an officer, member, partner or owner thereof, and any such other
information as Landlord may then reasonably require, including without
limitation, audited financial statements for the previous three (3) most recent
consecutive fiscal years; (iv) the Plans and Specifications (defined below), if
any; and (v) such other information as Landlord may then reasonably require.
Tenant shall give Landlord the Tenant’s Notice by registered or certified mail
addressed to Landlord at Landlord’s Address specified in the Basic Lease
Information. Within thirty (30) days after Landlord’s receipt of the Tenant’s
Notice (the “Landlord Response Period”) Landlord shall notify Tenant, in
writing, of its determination with respect to such requested proposed Transfer
and the election to recapture as set forth in Section 14.5 below. If Landlord
does not elect to recapture pursuant to the provisions of Section 14.5 hereof
and Landlord does consent to the requested proposed Transfer, Tenant may
thereafter assign its interests in and to this Lease or sublease all or a
portion of the Premises to the same party and on the same terms as set forth in
the Tenant’s Notice. If Landlord fails to respond to Tenant’s Notice within
Landlord’s Response Period, then, after Tenant delivers to

 



--------------------------------------------------------------------------------



 



Landlord fifteen (15) days’ written notice (the “Second Response Period”) and
Landlord fails to respond thereto prior to the end of the Second Response
Period, the proposed Transfer shall then be deemed approved by Landlord.
     14.3    Criteria for Consent. Tenant acknowledges and agrees that, among
other circumstances for which Landlord could reasonably withhold consent to a
proposed Transfer, it shall be reasonable for Landlord to withhold its consent
where (a) Tenant is or has been materially and chronically in default of its
obligations under this Lease beyond applicable notice and cure periods, as
determined in Landlord’s reasonable discretion, (b) the use to be made of the
Premises by the proposed Transferee is prohibited under this Lease or differs
from the uses permitted under this Lease, (c) the proposed Transferee or its
business is subject to compliance with additional requirements of the ADA beyond
those requirements which are applicable to Tenant, unless the proposed
Transferee shall (1) first deliver plans and specifications for complying with
such additional requirements (the “Plans and Specifications”) and obtain
Landlord’s written consent thereto, and (2) comply with all Landlord’s
reasonable conditions contained in such consent, (d) the proposed Transferee
does not intend to occupy a substantial portion of the Premises assigned or
sublet to it, (e) Landlord reasonably disapproves of the proposed Transferee’s
business operating ability or history, reputation or creditworthiness or the
character of the business to be conducted by the proposed Transferee at the
Premises, (f) the proposed Transferee is a governmental agency or unit, (g) the
proposed Transfer would cause Landlord to violate another agreement or
obligation to which Landlord is a party or otherwise subject, (h) Landlord
otherwise reasonably determines that the proposed Transfer would have the effect
of decreasing the value of the Premises or increasing the expenses associated
with operating, maintaining and repairing the Premises, or (i) the proposed
Transferee will use, store or handle Hazardous Materials (defined below) in or
about the Premises of a type, nature or quantity not then acceptable to
Landlord.
     14.4    Effectiveness of Transfer and Continuing Obligations. Prior to the
date on which any permitted Transfer becomes effective, Tenant shall deliver to
Landlord (i) a counterpart of the fully executed Transfer document, (ii) an
executed Hazardous Materials Disclosure Certificate substantially in the form of
Exhibit E hereto (the “Transferee HazMat Certificate”), and (iii) Landlord’s
reasonable standard form of Consent to Assignment or Consent to Sublease, as
applicable, executed by Tenant and the Transferee in which each of Tenant and
the Transferee confirms its obligations pursuant to this Lease. Failure or
refusal of a Transferee to execute any such reasonable consent instrument shall
not release or discharge the Transferee from its obligation to do so or from any
liability as provided herein. The voluntary, involuntary or other surrender of
this Lease by Tenant, or a mutual cancellation by Landlord and Tenant, shall not
work a merger, and any such surrender or cancellation shall, at the option of
Landlord, either terminate all or any existing subleases or operate as an
assignment to Landlord of any or all of such subleases. Each permitted assignee
shall assume and be deemed to assume this Lease and shall be and remain liable
jointly and severally with Tenant for payment of Rent and for the due
performance of, and compliance with all the terms, covenants, conditions and
agreements herein contained on Tenant’s part to be performed or complied with,
for the Term of this Lease. No Transfer shall affect the continuing primary
liability of Tenant (which, following assignment, shall be joint and several
with the assignee), and Tenant shall not be released from performing any of the
terms, covenants and conditions of this Lease. An assignee of Tenant shall
become directly liable to Landlord for all obligations of Tenant hereunder, but
no Transfer by Tenant shall relieve Tenant of any obligations or liability under
this Lease whether occurring before or after such consent, assignment,
subletting or other Transfer. The acceptance of any or all of the Rent by
Landlord from any other person (whether or not such person is an occupant of the
Premises) shall not be deemed to be a waiver by Landlord of any provision of
this Lease or to be a consent to any Transfer. For purposes hereof, if Tenant is
a business entity, direct or indirect transfer of fifty percent (50%) or more of
the ownership interest of the entity (whether in a single transaction or in the
aggregate through more than one transaction) shall be deemed a Transfer and
shall be subject to all the provisions hereof; provided, the issuance of shares
of Tenant on any national securities exchange (as defined in the Securities
Exchange Act of 1934, as amended) shall not constitute a Transfer. Any and all
options, first rights of refusal, tenant improvement allowances and other
similar rights granted to Tenant in this Lease, if any, shall not be assignable
by Tenant unless expressly authorized in writing by Landlord. Any transfer made
without Landlord’s prior written consent, shall, at Landlord’s option, be null,
void and of no effect, and shall, at Landlord’s option, constitute a material
default by Tenant of this Lease. As Additional Rent hereunder, Tenant shall pay
to Landlord each time it requests a Transfer, a fee in the amount of two
thousand five hundred dollars ($2,500) and, in addition, Tenant shall promptly
reimburse Landlord for actual legal and other expenses incurred by Landlord in
connection with any actual or proposed Transfer.
     14.5    Recapture. If the Transfer (i) by itself or taken together with
then existing or pending Transfers covers or totals, as the case may be, more
than twenty-five percent (25%) of the rentable square feet of the Premises, or
(ii) is for a term which by itself or taken together with then existing or
pending Transfers is greater than fifty percent (50%) of the period then
remaining in the Term of this Lease as of the time of the Proposed Effective
Date, then Landlord shall have the right, to be exercised by giving written
notice to Tenant, to recapture the Subject Space described in the Tenant’s
Notice. If such recapture notice is given, it shall serve to terminate this
Lease with respect to the proposed Subject Space, or, if the proposed Subject
Space covers all the Premises, it shall serve to terminate the entire Term of
this Lease, in either case, as of the Proposed Effective Date; provided,
however, if Tenant elects a recapture, Tenant may withdraw Tenant’s Notice
within ten (10) days after such election and there shall be no recapture and the
Lease shall continue in full force and effect with Tenant as the tenant
hereunder. However, no termination of this Lease with respect to part or all of
the Premises shall become effective without the prior written consent, where
necessary, of the holder of each deed of trust encumbering the Premises. If this
Lease is terminated pursuant to the foregoing provisions with respect to less
than the entire Premises, the Rent shall be adjusted on the basis of the
proportion of rentable square feet retained by Tenant to the rentable square
feet originally demised and this Lease as so amended shall continue thereafter
in full force and effect.
     14.6    Transfer Premium. If Landlord consents to a Transfer, as a
condition thereto, Tenant shall pay to Landlord monthly, as Additional Rent, at
the same time as the monthly installments of Rent are payable hereunder,
seventy-five percent (75%) of any Transfer Premium. The term “Transfer Premium”
shall mean all rent, additional rent and other consideration payable by such
Transferee which either initially or over the term of the Transfer exceeds the
Rent or pro rata portion of the Rent, as the case may be, for such space
reserved in the Lease after deducting from such excess Tenant’s reasonable
expenses in connection with such Transfer, inclusive of brokerage commissions,
attorneys’ fees, free rent and tenant improvement costs, incurred with respect
to such Transfer.

 



--------------------------------------------------------------------------------



 



     14.7    Waiver. Notwithstanding any Transfer, or any indulgences, waivers
or extensions of time granted by Landlord to any Transferee, or failure by
Landlord to take action against any Transferee, Tenant agrees that Landlord may,
at its option, proceed against Tenant without having taken action against or
joined such Transferee, except that Tenant shall have the benefit of any
indulgences, waivers and extensions of time granted to any such Transferee.
     14.8    Affiliated Companies/Restructuring of Business Organization. The
assignment or subletting by Tenant of all or any portion of this Lease or the
Premises to (i) a parent or subsidiary of Tenant, or (ii) any person or entity
which controls, is controlled by or under the common control with Tenant, or
(iii) any entity which purchases all or substantially all of the assets of
Tenant, or (iv) any entity into which Tenant is merged or consolidated (all such
persons or entities described in clauses (i), (ii), (iii) and (iv) being
sometimes herein referred to as “Affiliates”) shall not be deemed a Transfer
under Section 14 (hence, the aforesaid events shall not be subject to obtaining
Landlord’s prior consent; Landlord shall not have any right to receive any
Transfer Premium in connection therewith; and Landlord shall not have the
recapture rights described in Section 14.5 above), provided in all instances
that:
               14.8.1 any such Affiliate was not formed as a subterfuge to avoid
the obligations of this Section 14;
               14.8.2 Tenant shall give Landlord prior notice of any such
assignment or sublease to an Affiliate;
               14.8.3 the successor Tenant has as of the effective date of any
such assignment or sublease a tangible net worth and net assets, in the
aggregate, computed in accordance with generally accepted accounting principles
(but excluding goodwill as an asset), which is equal to or better than the
tangible net worth and net assets, in the aggregate, of Tenant as of the Lease
Date and as of the date of any such assignment or sublease;
               14.8.4 any such assignment or sublease shall be subject to all of
the terms and provisions of this Lease, and such assignee or sublessee (i.e. any
such Affiliate), other than in the case of an Affiliate resulting from a merger
or consolidation as described in Section 14.8(iv) above, shall assume, in a
written document reasonably satisfactory to Landlord and delivered to Landlord
upon or prior to the effective date of such assignment or sublease, all the
obligations of Tenant under this Lease; and
               14.8.5 Tenant and any guarantor shall remain fully liable for all
obligations to be performed by Tenant under this Lease, except in the case of an
Affiliate resulting from the acquisition of all or substantially all of the
assets of Tenant described in Section 14.8(iii) or from a merger or
consolidation as described in Section 14.8(iv) above.
15. Subordination
To the fullest extent permitted by law, this Lease, the rights of Tenant under
this Lease and Tenant’s leasehold interest shall be subject and subordinate at
all times to: (i) all ground leases or underlying leases which may now exist or
hereafter be executed affecting the Premises, and (ii) the lien of any mortgage
or deed of trust which may now or hereafter exist for which the Premises, ground
leases or underlying leases or Landlord’s interest or estate in any of said
items is specified as security. Tenant hereby acknowledges that as of the date
on which Landlord and Tenant execute this Lease there is a deed of trust
encumbering, in and in force against, the Premises (i.e. the Building) in favor
of Redwood Capital Finance Company, LLC (the “Current Lender”). If Tenant so
requests, within a reasonable period after the parties execute this Lease but in
no event later than forty-five (45) days after such request, Landlord shall use
commercially reasonable efforts to cause the Current Lender to execute a
subordination, non-disturbance and attornment agreement substantially in the
form of Exhibit I attached hereto, entitled “Subordination, Non-Disturbance and
Attornment Agreement”. If Landlord at any time during the Term of this Lease
causes the Premises and the Building to be encumbered by a new deed of trust or
mortgage pursuant to which the beneficiary of such deed of trust or mortgage is
a party or entity other than the Current Lender, the parties acknowledge and
agree that the form of any non-disturbance and attornment agreement that may be
requested to be executed and delivered by Tenant in connection therewith will
not be the “Non-Disturbance and Attornment Agreement” attached to the Lease as
Exhibit I. Notwithstanding the foregoing, Landlord or any such ground lessor,
mortgagee, or any beneficiary shall have the right to require this Lease be
superior to any such ground leases or underlying leases or any such liens,
mortgage or deed of trust. If any ground lease or underlying lease terminates
for any reason or any mortgage or deed of trust is foreclosed or a conveyance in
lieu of foreclosure is made for any reason, Tenant shall attorn to and become
the Tenant of the successor in interest to Landlord, provided such successor in
interest will not disturb Tenant’s use, occupancy or quiet enjoyment of the
Premises if Tenant is not in material default of the terms and provisions of
this Lease. The successor in interest to Landlord following foreclosure, sale or
deed in lieu thereof shall not be: (a) liable for any act or omission of any
prior lessor or with respect to events occurring prior to acquisition of
ownership; (b) subject to any offsets or defenses which Tenant might have
against any prior lessor; (c) bound by prepayment of more than one (1) month’s
Rent, then not more than three months’ Rent; or (d) liable to Tenant for any
Security Deposit not actually received by such successor in interest to the
extent any portion or all of such Security Deposit has not already been
forfeited by, or refunded to, Tenant. Landlord shall be liable to Tenant for all
or any portion of the Security Deposit not forfeited by, or refunded to Tenant,
until and unless Landlord transfers such Security Deposit to the successor in
interest. Tenant covenants and agrees to execute (and acknowledge if required by
Landlord, any lender or ground lessor) and deliver, within five (5) days of a
demand or request by Landlord and in the form reasonably requested by Landlord,
ground lessor, mortgagee or beneficiary, any additional documents evidencing the
priority or subordination of this Lease with respect to any such ground leases
or underlying leases or the lien of any such mortgage or deed of trust. Tenant’s
agreement to subordinate this Lease to any future ground or underlying lease or
any future deed of trust or mortgage pursuant to the foregoing provisions of
this Section 15 is conditioned upon Landlord delivering to Tenant from the
lessor under such future ground or underlying lease or the holder of any such
mortgage or deed of trust, a non-disturbance agreement agreeing, among other
things, that Tenant’s right to possession of the Premises pursuant to the terms
and conditions of this Lease shall not be disturbed provided Tenant is not in
default under this Lease beyond any applicable notice and cure periods
hereunder.

 



--------------------------------------------------------------------------------



 



16. Right of Entry
Landlord and its agents shall have the right to enter the Premises at all
reasonable times, upon reasonable prior notice, for purposes of inspection,
exhibition, posting of notices, investigation, replacements, repair, maintenance
and alteration. It is further agreed that Landlord shall have the right to use
any and all means Landlord deems necessary to enter the Premises in an
emergency. Landlord shall have the right to place “for rent” or “for lease”
signs on the outside of the Premises, the Building and in the Common Areas.
Landlord shall also have the right to place “for sale” signs on the outside of
the Building and in the Common Areas. Tenant hereby waives any Claim from
damages or for any injury or inconvenience to or interference with Tenant’s
business, or any other loss occasioned thereby except for any Claim for any of
the foregoing arising out of the sole active gross negligence or willful
misconduct of Landlord or its authorized representatives. All of the foregoing
shall be done in a manner which minimizes any material impact on Tenant’s use of
the Premises.
17. Estoppel Certificate
Tenant shall execute (and acknowledge if required by any lender or ground
lessor) and deliver to Landlord, within ten (10) days after Landlord provides
such to Tenant, a statement in writing certifying that this Lease is unmodified
and in full force and effect (or, if modified, stating the nature of such
modification), the date to which the Rent and other charges are paid in advance,
if any, acknowledging that there are not, to Tenant’s knowledge, any uncured
defaults on the part of Landlord hereunder or specifying such defaults as are
claimed, and such other matters as Landlord may reasonably require. Any such
statement may be conclusively relied upon by Landlord and any prospective
purchaser or encumbrancer of the Premises. Tenant’s failure to deliver such
statement within such time shall be conclusive upon the Tenant that (a) this
Lease is in full force and effect, without modification except as may be
represented by Landlord; (b) there are no uncured defaults in Landlord’s
performance; and (c) not more than one month’s Rent has been paid in advance.
18. Tenant’s Default
The occurrence of any one or more of the following events shall, at Landlord’s
option, constitute a material default by Tenant of the provisions of this Lease:
     18.1    The abandonment of the Premises by Tenant or the vacation of the
Premises by Tenant which would cause any insurance policy to be invalidated or
otherwise lapse;
     18.2    The failure by Tenant to make any payment of Rent, Additional Rent
or any other payment required hereunder where such failure continues for three
(3) business days after written notice to Tenant that said payment is due or
past due; provided, any such written notice shall be in lieu of, and not in
addition to, any notice required under California Code of Civil Procedure
Sections 1161 et seq. and all similar or successor laws;
     18.3    The failure by Tenant to observe, perform or comply with any of the
conditions, covenants or provisions of this Lease (except failure to make any
payment of Rent and/or Additional Rent and any other payment required hereunder)
and such failure is not cured within (i) thirty (30) days of the date on which
Landlord delivers written notice of such failure to Tenant for all failures
other than with respect to (a) Hazardous Materials (defined in Section 27
hereof), (b) Tenant making the repairs, maintenance and replacements required
under the provisions of Section 11.1 hereof, or (c) the timely delivery by
Tenant of a subordination, non-disturbance and attornment agreement (an “SNDA”),
a counterpart of a fully executed Transfer document and a consent thereto
(collectively, the “Transfer Documents”), an estoppel certificate and insurance
certificates, (ii) ten (10) days of the date on which Landlord delivers written
notice of such failure to Tenant for all failures in any way related to
Hazardous Materials or Tenant failing to timely make the repairs, maintenance or
replacements required by Section 11.1, and (iii) the time period, if any,
specified in the applicable sections of this Lease with respect to
subordination, assignment and sublease, estoppel certificates and insurance.
However, Tenant shall not be in default of its obligations hereunder if such
failure (other than any failure of Tenant to timely deliver an SNDA, the
Transfer Documents, an estoppel certificate or insurance certificates, for which
no additional cure period shall be given to Tenant) cannot reasonably be cured
within such thirty (30) or ten (10) day period, as applicable, and Tenant
promptly commences, and thereafter diligently proceeds with same to completion,
all actions necessary to cure such failure as soon as is reasonably possible,
but in no event shall the completion of such cure be later than sixty (60) days
after the date on which Landlord delivers to Tenant written notice of such
failure, unless Landlord, acting reasonably and in good faith, otherwise
expressly agrees in writing to a longer period of time based upon the
circumstances relating to such failure as well as the nature of the failure and
the nature of the actions necessary to cure such failure. Any such written
notice shall be in lieu of, and not in addition to, any notice required under
California Code of Civil Procedure Sections 1161, et seq. and all similar or
successor laws; or
     18.4    The making of a general assignment by Tenant for the benefit of
creditors, the filing of a voluntary petition by Tenant or the filing of an
involuntary petition by any of Tenant’s creditors seeking the rehabilitation,
liquidation, or reorganization of Tenant under any law relating to bankruptcy,
insolvency or other relief of debtors and, in the case of an involuntary action,
the failure to remove or discharge the same within sixty (60) days of such
filing, the appointment of a receiver or other custodian to take possession of
substantially all of Tenant’s assets or this leasehold which appointment is not
vacated within sixty (60) days, Tenant’s insolvency or inability to pay Tenant’s
debts or failure generally to pay Tenant’s debts when due, any court entering a
decree or order directing the winding up or liquidation of Tenant or of
substantially all of Tenant’s assets, Tenant taking any action toward the
dissolution or winding up of Tenant’s affairs, the cessation or suspension of
Tenant’s use of the Premises, or the attachment, execution or other judicial
seizure of substantially all of Tenant’s assets or this leasehold unless such
attachment, execution or other judicial seizure is vacated within sixty (60)
days.

 



--------------------------------------------------------------------------------



 



19. Remedies for Tenant’s Default
     19.1    Landlord’s Rights. In the event of Tenant’s material default under
this Lease, Landlord may terminate Tenant’s right to possession of the Premises
by any lawful means in which case upon delivery of written notice by Landlord
this Lease shall terminate on the date specified by Landlord in such notice and
Tenant shall immediately surrender possession of the Premises to Landlord. In
addition, the Landlord shall have the immediate right of re-entry whether or not
this Lease is terminated, and if this right of re-entry is exercised following
abandonment of the Premises by Tenant, Landlord may consider any of Tenant’s
Property left on the Premises to also have been abandoned. No re-entry or taking
possession of the Premises by Landlord pursuant to this Section 19 shall be
construed as an election to terminate this Lease unless a written notice of such
intention is given to Tenant. If Landlord relets the Premises or any portion
thereof, Tenant shall be liable immediately to Landlord for all costs Landlord
incurs in reletting the Premises or any part thereof, including, without
limitation, broker’s commissions, expenses of cleaning, redecorating, and
further improving the Premises and other similar costs (collectively, the
“Reletting Costs”). Any and all of the Reletting Costs shall be fully chargeable
to Tenant and shall not be prorated or otherwise amortized in relation to any
new lease for the Premises or any portion thereof. Reletting may be for a period
shorter or longer than the remaining term of this Lease. In no event shall
Tenant be entitled to any excess rent received by Landlord. No act by Landlord
other than giving written notice to Tenant shall terminate this Lease. Acts of
maintenance, efforts to relet the Premises or the appointment of a receiver on
Landlord’s initiative to protect Landlord’s interest under this Lease shall not
constitute a termination of Tenant’s right to possession. So long as this Lease
is not terminated, Landlord shall have the right to remedy any default of
Tenant, to maintain or improve the Premises, to cause a receiver to be appointed
to administer the Premises and new or existing subleases and to add to the Rent
payable hereunder all of Landlord’s reasonable costs in so doing, with interest
at the maximum rate permitted by law from the date of such expenditure.
     19.2    Damages Recoverable. If Tenant breaches this Lease and abandons the
Premises before the end of the Term, or if Tenant’s right to possession is
terminated by Landlord because of a breach or default under this Lease, then in
either such case, Landlord may recover from Tenant all damages suffered by
Landlord as a result of Tenant’s failure to perform its obligations hereunder,
including without limitation, the unamortized cost of any Tenant Improvements
constructed by or on behalf of Tenant pursuant to Exhibit B hereto to the extent
Landlord has paid for such improvements, the unamortized portion of any broker’s
or leasing agent’s commission incurred with respect to the leasing of the
Premises to Tenant for the balance of the Term of the Lease remaining after the
date on which Tenant is in default of its obligations hereunder, and all
Reletting Costs, and the worth at the time of the award (computed in accordance
with paragraph (3) of Subdivision (a) of Section 1951.2 of the California Civil
Code) of the amount by which the Rent then unpaid hereunder for the balance of
the Lease Term exceeds the amount of such loss of Rent for the same period which
Tenant proves could be reasonably avoided by Landlord and in such case, Landlord
prior to the award, may relet the Premises for the purpose of mitigating damages
suffered by Landlord because of Tenant’s failure to perform its obligations
hereunder; provided, however, that even though Tenant has abandoned the Premises
following such breach, this Lease shall nevertheless continue in full force and
effect for as long as Landlord does not terminate Tenant’s right of possession,
and until such termination, Landlord shall have the remedy described in
Section 1951.4 of the California Civil Code (Landlord may continue this Lease in
effect after Tenant’s breach and abandonment and recover Rent as it becomes due,
if Tenant has the right to sublet or assign, subject only to reasonable
limitations) and may enforce all its rights and remedies under this Lease,
including the right to recover the Rent from Tenant as it becomes due hereunder.
The “worth at the time of the award” within the meaning of Subparagraphs (a)(1)
and (a)(2) of Section 1951.2 of the California Civil Code shall be computed by
allowing interest at the rate of ten percent (10%) per annum. Tenant waives
redemption or relief from forfeiture under California Code of Civil Procedure
Sections 1174 and 1179 (or any successor or substitute statute), or under any
other present or future law, in the event Tenant is evicted or Landlord takes
possession of the Premises by reason of any default of Tenant hereunder. Tenant
hereby waives for Tenant and for all those claiming under Tenant all rights now
or hereafter existing to redeem by order or judgment of any court or by any
legal process or writ, Tenant’s right of occupancy of the Premises after any
termination of this Lease.
     19.3    Rights and Remedies Cumulative. The foregoing rights and remedies
of Landlord are not exclusive; they are cumulative in addition to any rights and
remedies now or hereafter existing at law, in equity by statute or otherwise, or
to any equitable remedies Landlord may have, and to any remedies Landlord may
have under bankruptcy laws or laws affecting creditors’ rights generally. In
addition to all remedies set forth above, if Tenant materially defaults under
this Lease and fails to cure such material default within applicable cure
periods hereunder, all options granted to Tenant hereunder shall automatically
terminate, unless otherwise expressly agreed to in writing by Landlord.
20. Holding Over
If Tenant holds over after the expiration of the Lease Term hereof, with or
without the express or implied consent of Landlord, such tenancy shall be from
month-to-month only, and shall not constitute a renewal hereof or an extension
for any further term, and in such case Base Rent shall be payable at a monthly
rate equal to one hundred fifty percent (150%) of the Base Rent applicable
during the last rental period of the Lease Term under this Lease. Such
month-to-month tenancy shall be subject to every other term, covenant and
agreement contained herein. Landlord hereby expressly reserves the right to
require Tenant to surrender possession of the Premises to Landlord as provided
in this Lease upon the expiration or other termination of this Lease. The
provisions of this Section 20 shall not be deemed to limit or constitute a
waiver of any other rights or remedies of Landlord provided herein or at law. If
Tenant fails to surrender the Premises upon the termination or expiration of
this Lease, in addition to any other liabilities to Landlord accruing therefrom,
Tenant shall protect, defend, indemnify and hold Landlord harmless from all
Claims resulting from such failure, including but not limited to, any Claims
made by any succeeding tenant founded upon such failure to surrender, and any
lost profits to Landlord resulting therefrom.

 



--------------------------------------------------------------------------------



 



21. Landlord’s Default
Landlord shall not be considered in default of this Lease unless Landlord fails
within a reasonable time to perform an obligation required to be performed by
Landlord hereunder. For purposes hereof, a reasonable time shall not be less
than thirty (30) days after receipt by Landlord of written notice specifying the
nature of the obligation Landlord has not performed; provided, however, that if
the nature of Landlord’s obligation is such that more than thirty (30) days,
after receipt of written notice, is reasonably necessary for its performance,
then Landlord shall not be in default of this Lease if performance of such
obligation is commenced within such thirty (30) day period and thereafter
diligently pursued to completion.
22. Parking
Tenant may use the number of non-designated and non-exclusive parking spaces
specified in the Basic Lease Information. Landlord shall exercise reasonable
efforts to ensure that such spaces are available to Tenant for its use.
23. Transfer of Landlord’s Interest
If there is any sale or other transfer of the Premises by Landlord or any of
Landlord’s interest therein, Landlord shall automatically be entirely released
from all liability under this Lease after the effective date of such sale or
transfer and Tenant agrees to look solely to such transferee for the performance
of Landlord’s obligations hereunder after the date of such transfer. A ground
lease or similar long term lease by Landlord of the Premises shall be deemed a
sale within the meaning of this Section 23. Tenant agrees to attorn to such new
owner provided such new owner does not disturb Tenant’s use, occupancy or quiet
enjoyment of the Premises so long as Tenant is not in material default of any of
the provisions of this Lease.
24. Waiver
No delay or omission in the exercise of any right or remedy of either party on
any default by the other party shall impair such a right or remedy or be
construed as a waiver. The subsequent acceptance of Rent by Landlord after
default by Tenant of this Lease shall not be deemed a waiver of such default,
other than a waiver of timely payment for the particular Rent payment involved,
and shall not prevent Landlord from maintaining an unlawful detainer or other
action based on such uncured breach. No payment by Tenant or receipt by Landlord
of a lesser amount than the monthly Rent and other sums due hereunder shall be
deemed to be other than on account of the earliest Rent or other sums due, nor
shall any endorsement or statement on any check or accompanying any check or
payment be deemed an accord and satisfaction; and Landlord may accept such check
or payment without prejudice to Landlord’s right to recover the balance of such
Rent or other sum or pursue any other remedy provided in this Lease. No failure,
partial exercise or delay on the part of the Landlord in exercising any right,
power or privilege hereunder shall operate as a waiver thereof.
25. Casualty Damage
       25.1    Casualty. If the Premises or any part thereof [excluding any of
Tenant’s Property, any Wi-Fi Network, any Tenant Improvements and any
Alterations installed by or for the benefit of Tenant (collectively, the
“Tenant’s FF&E”)] shall be damaged or destroyed by fire or other casualty,
Tenant shall give immediate written notice thereof to Landlord. Within sixty
(60) days after receipt by Landlord of such notice, Landlord shall notify
Tenant, in writing, whether the necessary repairs can reasonably be made, as
reasonably determined by Landlord: (a) within ninety (90) days; (b) in more than
ninety (90) days but in less than one hundred eighty (180) days; or (c) in more
than one hundred eighty (180) days, from the date of such notice.
                   25.1.1 Minor Insured Damage. If the Premises (other than the
Tenant’s FF&E) are damaged only to such extent that repairs, rebuilding and/or
restoration can be reasonably completed within ninety (90) days, this Lease
shall not terminate and, provided that insurance proceeds are available and paid
to Landlord to fully repair the damage and/or Tenant otherwise voluntarily
contributes any shortfall thereof to Landlord, Landlord shall repair the
Premises to substantially the same condition that existed prior to the
occurrence of such casualty, except Landlord shall not be required to rebuild,
repair, or replace any of Tenant’s FF&E. The Rent payable hereunder shall be
abated proportionately from the date and to the extent Tenant vacates the
affected portions of the Premises until any and all repairs required herein to
be made by Landlord are substantially completed but such abatement shall only be
to the extent (i) of the portion of the Premises which is actually rendered
unusable and unfit for occupancy and only during the time Tenant is not actually
using same, and (ii) Landlord receives rental abatement insurance proceeds
therefor; provided if rental abatement insurance proceeds are not received as a
result of Landlord’s failure to pay any premiums therefor, the receipt of such
proceeds shall not be a condition to rent abatement pursuant to this sentence.
If Landlord fails to substantially complete such repairs within two hundred
seventy (270) days after the date on which Landlord is notified by Tenant of the
occurrence of such casualty [such 270-day period to be extended for delays
caused by Tenant or any of Tenant’s Representatives (“Tenant Delays”) or any
force majeure events, which events shall include, but not be limited to, acts or
events beyond Landlord’s and/or its contractors’ control, acts of God,
earthquakes, strikes, lockouts, riots, boycotts, casualties not caused by
Landlord or Tenant, discontinuance of any utility or other service required for
performance of the work, moratoriums, governmental delays in issuing permits,
governmental agencies and weather, and the lack of availability or shortage of
materials (“Force Majeure Delays”)], Tenant may within ten (10) business days
after expiration of such two hundred seventy (270) day period (as same may be
extended), terminate this Lease by delivering written notice to Landlord as
Tenant’s exclusive remedy, whereupon all rights of Tenant hereunder shall cease
and terminate ten (10) business days after Landlord’s receipt of such notice and
Tenant shall immediately vacate the Premises and surrender possession thereof to
Landlord.

 



--------------------------------------------------------------------------------



 



                25.1.2 Insured Damage Requiring More Than 90 Days To Repair. If
the Premises (other than the Tenant’s FF&E) are damaged only to such extent that
(i) repairs, rebuilding and/or restoration can be reasonably completed, as
reasonably determined by Landlord, in more than ninety (90) days but in less
than one hundred eighty (180) days, and (ii) the reasonably estimated cost of
such repairs, rebuilding or restoration exceeds twenty-five percent (25%) of the
then replacement cost of the Building (as reasonably estimated by Landlord),
then Landlord shall have the option of: (a) terminating the Lease effective upon
making the determination of the extent of such damage, in which event the Rent
shall be abated from the date of the occurrence of such damage, provided Tenant
diligently proceeds to and expeditiously vacates the Premises (but, in all
events Tenant must vacate and surrender the Premises to Landlord by no later
than ten (10) business days thereafter or there shall not be any abatement of
Rent until Tenant so vacates the Premises); or (b) electing to repair the
Premises to substantially the same condition that existed prior to the
occurrence of such casualty, provided insurance proceeds are available and paid
to Landlord and Tenant otherwise voluntarily contributes any shortfall thereof
to Landlord to fully repair the damage (except that Landlord shall not be
required to rebuild, repair, or replace any of Tenant’s FF&E). The Rent payable
hereunder shall be abated proportionately from the date and to the extent Tenant
actually vacates the affected portions of the Premises until any and all repairs
required herein to be made by Landlord are substantially completed but such
abatement shall only be to the extent (i) of the portion of the Premises which
is actually rendered unusable and unfit for occupancy and only during the time
Tenant is not actually using same, and (ii) Landlord receives rental abatement
insurance proceeds therefor; provided if rental abatement insurance proceeds are
not received as a result of Landlord’s failure to pay any premiums therefor, the
receipt of such proceeds shall not be a condition to rent abatement pursuant to
this sentence. If Landlord fails to substantially complete such repairs within
one hundred eighty (180) days after the date on which Landlord is notified by
Tenant of the occurrence of such casualty [such 180-day period to be extended
for delays caused by Tenant or any of Tenant’s Representatives (“Tenant Delays”)
or any force majeure events, which events shall include, but not be limited to,
acts or events beyond Landlord’s and/or its contractors’ control, acts of God,
earthquakes, strikes, lockouts, riots, boycotts, casualties not caused by
Landlord or Tenant, discontinuance of any utility or other service required for
performance of the work, moratoriums, governmental delays in issuing permits,
governmental agencies and weather, and the lack of availability or shortage of
materials (“Force Majeure Delays”)], Tenant may within ten (10) business days
after expiration of such one hundred eighty (180) day period (as same may be
extended), terminate this Lease by delivering written notice to Landlord as
Tenant’s exclusive remedy, whereupon all rights of Tenant hereunder shall cease
and terminate ten (10) business days after Landlord’s receipt of such notice and
Tenant shall immediately vacate the Premises and surrender possession thereof to
Landlord.
                25.1.3 Major Insured Damage. If the Premises (other than the
Tenant’s FF&E) are damaged to such extent that repairs, rebuilding and/or
restoration cannot be reasonably completed, as reasonably determined by
Landlord, within one hundred eighty (180) days, then either Landlord or Tenant
may terminate this Lease by giving written notice within twenty (20) days after
notice from Landlord regarding the time period of repair. If either party
notifies the other of its intention to so terminate the Lease, then this Lease
shall terminate and the Rent shall be abated from the date of the occurrence of
such damage, provided Tenant diligently proceeds to and expeditiously vacates
the Premises (but, in all events Tenant must vacate and surrender the Premises
to Landlord by no later than ten (10) business days thereafter or there shall
not be any abatement of Rent until Tenant so vacates the Premises). If neither
party elects to terminate this Lease, Landlord shall promptly commence and
diligently prosecute to completion the repairs to the Premises, provided
insurance proceeds are available and paid to Landlord to fully repair the damage
or Tenant voluntarily contributes any shortfall thereof to Landlord (except that
Landlord shall not be required to rebuild, repair, or replace any of Tenant’s
FF&E). During the time when Landlord is prosecuting such repairs to substantial
completion, the Rent payable hereunder shall be abated proportionately from the
date and to the extent Tenant actually vacates the affected portions of the
Premises until any and all repairs required herein to be made by Landlord are
substantially completed but such abatement shall only be to the extent (i) of
the portion of the Premises which is actually rendered unusable and unfit for
occupancy and only during the time Tenant is not actually using same, and
(ii) Landlord receives rental abatement insurance proceeds therefor; provided if
rental abatement insurance proceeds are not received as a result of Landlord’s
failure to pay any premiums therefor, the receipt of such proceeds shall not be
a condition to rent abatement pursuant to this sentence.
                25.1.4 Damage Near End of Term. Notwithstanding anything to the
contrary contained in this Lease except for the provisions of Section 25.3
below, if the Premises are substantially damaged or destroyed during the last
year of then applicable term of this Lease, either Landlord or Tenant may, at
their option, cancel and terminate this Lease by giving written notice to the
other party of its election to do so within thirty (30) days after receipt by
Landlord of notice from Tenant of the occurrence of such casualty. If either
party so elects to terminate this Lease, all rights of Tenant hereunder shall
cease and terminate ten (10) days after Tenant’s receipt or delivery of such
notice, as applicable, and Tenant shall immediately vacate the Premises and
surrender possession thereof to Landlord.
     25.2    Deductible and Uninsured Casualty. Tenant shall be responsible for
and shall pay to Landlord, as Additional Rent, the deductible amounts under the
insurance policies obtained by Landlord and Tenant under this Lease if the
proceeds of which are used to repair the Premises as contemplated in this
Section 25. If any portion of the Premises is damaged and is not fully covered
by the aggregate of insurance proceeds received by Landlord and any applicable
deductible, and Tenant does not voluntarily contribute any shortfall thereof to
Landlord, or if the holder of any indebtedness secured by the Premises requires
that the insurance proceeds be applied to such indebtedness, then Landlord or
Tenant shall have the right to terminate this Lease by delivering written notice
of termination to the other party within thirty (30) days after the date of
notice to Tenant of any such event, whereupon all rights and obligations of
Tenant shall cease and terminate hereunder, except for those obligations
expressly provided for in this Lease to survive such termination of the Lease.
     25.3    Tenant’s Fault and Lender’s Rights. Notwithstanding anything to the
contrary contained herein, if the Premises (other than Tenant’s FF&E) or any
portion thereof is damaged by fire or other casualty not covered by insurance
proceeds and resulting from the intentional acts or omissions of Tenant or any
of Tenant’s Representatives, (i) the Rent shall not be diminished during the
repair of such damage, (ii) Tenant shall not have any right to terminate this
Lease due to the occurrence of such casualty or damage, and (iii) Tenant shall
be liable to Landlord for the cost and expense of the repair and restoration of
all or any portion of the Premises caused thereby (including, without
limitation, any deductible) to the extent such cost and expense is not covered
by insurance proceeds. Notwithstanding

 



--------------------------------------------------------------------------------



 



anything to the contrary contained herein, if the holder of any indebtedness
secured by the Premises requires that the insurance proceeds be applied to such
indebtedness, then Landlord shall have the right to terminate this Lease by
delivering written notice of termination to Tenant within thirty (30) days after
the date of notice to Tenant of any such event, whereupon all rights and
obligations of Tenant shall cease and terminate hereunder, except for those
obligations expressly provided for in this Lease to survive such termination of
the Lease.
     25.4    Tenant’s Waiver. Landlord shall not be liable for any inconvenience
or annoyance to Tenant, injury to the business of Tenant, loss of use of any
part of the Premises by Tenant or loss of Tenant’s Property, resulting in any
way from such damage, destruction or the repair thereof, except that, Landlord
shall allow Tenant a fair diminution of Rent during the time and to the extent
the Premises are actually unusable and unfit for occupancy and Tenant is not
using or otherwise occupying same as specifically provided above in this
Section 25. With respect to any damage or destruction which Landlord is
obligated to repair or may elect to repair, Tenant hereby waives all rights to
terminate this Lease or offset any amounts against Rent pursuant to rights
accorded Tenant by any law currently existing or hereafter enacted, including
but not limited to, all rights pursuant to the provisions of Sections 1932(2.),
1933(4.), 1941 and 1942 of the California Civil Code, as the same may be amended
or supplemented from time to time.
26. Condemnation
If twenty-five percent (25%) or more of the Premises is condemned by eminent
domain, inversely condemned or sold in lieu of condemnation for any public or
quasi-public use or purpose (“Condemned”), then Tenant or Landlord may terminate
this Lease as of the date when physical possession of the Premises is taken and
title vests in such condemning authority, and Rent shall be adjusted to the date
of termination. Tenant shall not because of such condemnation assert any claim
against Landlord or the condemning authority for any compensation because of
such condemnation, and Landlord shall be entitled to receive the entire amount
of any award without deduction for any estate of interest or other interest of
Tenant; provided, however, the foregoing provisions shall not preclude Tenant,
at Tenant’s sole cost and expense, from obtaining any separate award to Tenant
for loss of or damage to Tenant’s Property or for damages for cessation or
interruption of Tenant’s business provided such award is separate from
Landlord’s award and provided further such separate award does not diminish nor
otherwise impair the award otherwise payable to Landlord. In addition to the
foregoing, Tenant shall be entitled to seek compensation for the relocation
costs recoverable by Tenant pursuant to the provisions of California Government
Code Section 7262. If neither party elects to terminate this Lease, Landlord
shall, if necessary, promptly proceed to restore the Premises, to substantially
its same condition prior to such partial condemnation, allowing for the
reasonable effects of such partial condemnation, and a proportionate allowance
shall be made to Tenant, as solely determined by Landlord, for the Rent
corresponding to the time during which, and to the part of the Premises of
which, Tenant is deprived on account of such partial condemnation and
restoration. Landlord shall not be required to spend funds for restoration in
excess of the amount received by Landlord as compensation awarded.
27. Environmental Matters/Hazardous Materials
     27.1    Hazardous Materials Disclosure Certificate. Prior to executing this
Lease, Tenant has delivered to Landlord Tenant’s executed initial Hazardous
Materials Disclosure Certificate (the “Initial HazMat Certificate”), a copy of
which is attached hereto as Exhibit E. Tenant covenants, represents and warrants
to Landlord that the information in the Initial HazMat Certificate is true and
correct and accurately describes the use(s) of Hazardous Materials which will be
made and/or used on the Premises by Tenant. Tenant shall, commencing with the
date which is one year from the Commencement Date and continuing every year
thereafter, deliver to Landlord within twenty (20) days after written request by
Landlord, an executed Hazardous Materials Disclosure Certificate (“the “HazMat
Certificate”) describing Tenant’s then present use of Hazardous Materials on the
Premises, and any other reasonably necessary documents as requested by Landlord.
The HazMat Certificates required hereunder shall be in substantially the form
attached hereto as Exhibit E.
     27.2    Definition of Hazardous Materials. As used in this Lease, the term
Hazardous Materials shall mean and include (a) any hazardous or toxic wastes,
materials or substances, and other pollutants or contaminants, which are or
become regulated by any Environmental Laws; (b) petroleum, petroleum by
products, gasoline, diesel fuel, crude oil or any fraction thereof; (c) asbestos
and asbestos containing material, in any form, whether friable or non-friable;
(d) polychlorinated biphenyls; (e) radioactive materials; (f) lead and
lead-containing materials; (g) any other material, waste or substance displaying
toxic, reactive, ignitable or corrosive characteristics, as all such terms are
used in their broadest sense, and are defined or become defined by any
Environmental Law (defined below); or (h) any materials which cause or threatens
to cause a nuisance upon or waste to any portion of the Premises or any
surrounding property; or poses or threatens to pose a hazard to the health and
safety of persons on the Premises or any surrounding property. For purposes of
this Lease, the term “Hazardous Materials” shall not include nominal amounts of
ordinary household cleaners, office supplies and janitorial supplies which are
not actionable under any Environmental Laws.
     27.3    Prohibition; Environmental Laws. Tenant shall not be entitled to
use or store any Hazardous Materials on, in, or about any portion of the
Premises without, in each instance, obtaining Landlord’s prior written consent
thereto. If Landlord, in its sole discretion, consents to any such usage or
storage, then Tenant shall be permitted to use and/or store only those Hazardous
Materials that are necessary for Tenant’s business and to the extent disclosed
in the HazMat Certificate and as expressly approved by Landlord in writing. Any
such usage and storage may only be to the extent of the quantities of Hazardous
Materials as specified in the then applicable HazMat Certificate as expressly
approved by Landlord. In all events such usage and storage must at all times be
in full compliance with any and all local, state and federal environmental,
health and/or safety-related laws, statutes, orders, standards, courts’
decisions, ordinances, rules and regulations (as interpreted by judicial and
administrative decisions), decrees, directives, guidelines, permits or permit
conditions, currently existing and as amended, enacted, issued or adopted in the
future which are or become applicable to Tenant or all or any portion of the
Premises (collectively, the “Environmental Laws”). Tenant agrees that any
changes to the type and/or quantities of Hazardous Materials specified in the
most recent HazMat Certificate may be implemented only with the prior written
consent of Landlord, which consent may be given or withheld in Landlord’s sole
discretion. Tenant shall not be entitled nor permitted to install any tanks
under, on or about the Premises for the storage of Hazardous Materials without
the express written consent of Landlord, which may be given or withheld

 



--------------------------------------------------------------------------------



 



in Landlord’s sole discretion. Landlord shall have the right at all times during
the Term of this Lease to (i) inspect the Premises, (ii) conduct tests and
investigations to determine whether Tenant is in compliance with the provisions
of this Section 27 or to determine if Hazardous Materials are present in, on or
about the Premises, and (iii) request lists of all Hazardous Materials used,
stored or otherwise located on, under or about any portion of the Premises
and/or the Common Areas. The cost of all such inspections, tests and
investigations shall be borne by Tenant, if Landlord reasonably determines that
Tenant or any of Tenant’s Representatives are directly or indirectly responsible
in any manner for any contamination revealed by such inspections, tests and
investigations. The aforementioned rights granted herein to Landlord and its
representatives shall not create (a) a duty on Landlord’s part to inspect, test,
investigate, monitor or otherwise observe the Premises or the activities of
Tenant and Tenant’s Representatives with respect to Hazardous Materials,
including without limitation, Tenant’s operation, use and any remediation
related thereto, or (b) liability on the part of Landlord and its
representatives for Tenant’s use, storage, disposal or remediation of Hazardous
Materials, it being understood that Tenant shall be solely responsible for all
liability in connection therewith. The provisions of this Section shall not
preclude (I) maintenance by Tenant of the existing generator and diesel storage
tank on the Premises or (II) replacement of such tank with a larger tank;
provided however that Tenant shall obtain Landlord’s prior approval of any such
replacement, and all maintenance or replacement activities shall be performed in
full compliance with all applicable laws, statutes, regulations and similar
ordinances and directives.
     27.4    Tenant’s Environmental Obligations. Tenant shall give to Landlord
immediate verbal and follow-up written notice of any spills, releases,
discharges, disposals, emissions, migrations, removals or transportation of
Hazardous Materials on, under or about any portion of the Premises or in any
Common Areas; provided that Tenant has actual, implied or constructive knowledge
of such event(s). Tenant, at its sole cost and expense, covenants and warrants
to promptly investigate, clean up, remove, restore and otherwise remediate
(including, without limitation, preparation of any feasibility studies or
reports and the performance of any and all closures) any spill, release,
discharge, disposal, emission, migration or transportation of Hazardous
Materials arising from or related to the intentional or negligent acts or
omissions of Tenant or Tenant’s Representatives such that the affected portions
of the Premises and any adjacent property are returned to the condition existing
prior to the appearance of such Hazardous Materials. Any such investigation,
clean up, removal, restoration and other remediation shall only be performed
after Tenant has obtained Landlord’s prior written consent, which consent shall
not be unreasonably withheld so long as such actions would not potentially have
a material adverse long-term or short-term effect on any portion of the
Premises. Notwithstanding the foregoing, Tenant shall be entitled to respond
immediately to an emergency without first obtaining Landlord’s prior written
consent. Tenant, at its sole cost and expense, shall conduct and perform, or
cause to be conducted and performed, all closures as required by any
Environmental Laws or any agencies or other governmental authorities having
jurisdiction thereof. If Tenant fails to so promptly investigate, clean up,
remove, restore, provide closure or otherwise so remediate, Landlord may, but
without obligation to do so, take any and all steps necessary to rectify the
same and Tenant shall promptly reimburse Landlord, upon demand, for all costs
and expenses to Landlord of performing investigation, clean up, removal,
restoration, closure and remediation work. All such work undertaken by Tenant,
as required herein, shall be performed in such a manner so as to enable Landlord
to make full economic use of the Premises after the satisfactory completion of
such work.
     27.5    Environmental Indemnity. In addition to Tenant’s obligations as set
forth hereinabove, Tenant agrees to, and shall, protect, indemnify, defend (with
counsel reasonably acceptable to Landlord) and hold Landlord and the other
Indemnitees harmless from and against any and all Claims (including, without
limitation, diminution in value of any portion of the Premises, damages for the
loss of or restriction on the use of rentable or usable space, and from any
adverse impact of Landlord’s marketing of any space within the Premises) arising
at any time during or after the Term of this Lease in connection with or related
to, directly or indirectly, the use, presence, transportation, storage,
disposal, migration, removal, spill, release or discharge of Hazardous Materials
on, in or about any portion of the Premises as a result (directly or indirectly)
of the intentional or negligent acts or omissions of Tenant or any of Tenant’s
Representatives. Neither the written consent of Landlord to the presence, use or
storage of Hazardous Materials in, on, under or about any portion of the
Premises nor the strict compliance by Tenant with all Environmental Laws shall
excuse Tenant from its obligations of indemnification pursuant hereto. Tenant
shall not be relieved of its indemnification obligations under the provisions of
this Section 27.5 due to Landlord’s status as either an “owner” or “operator”
under any Environmental Laws.
     27.6    Survival. Tenant’s obligations and liabilities pursuant to the
provisions of this Section 27 shall survive the expiration or earlier
termination of this Lease. If it is determined by Landlord that the condition of
all or any portion of the Premises is not in compliance with the provisions of
this Lease with respect to Hazardous Materials due to any act or omission of
Tenant or Tenant’s Representatives, including without limitation, all
Environmental Laws at the expiration or earlier termination of this Lease, then
Landlord may require Tenant to hold over possession of the Premises until Tenant
can surrender the Premises to Landlord in the condition in which the Premises
existed as of the Commencement Date and prior to the appearance of such
Hazardous Materials except for reasonable wear and tear, including without
limitation, the conduct or performance of any closures as required by any
Environmental Laws. The burden of proof hereunder shall be upon Tenant. For
purposes hereof, the term “reasonable wear and tear” shall not include any
deterioration in the condition or diminution of the value of any portion of the
Premises in any manner whatsoever related to directly, or indirectly, Hazardous
Materials. Any such holdover by Tenant will be with Landlord’s consent, will not
be terminable by Tenant in any event or circumstance and will otherwise be
subject to the provisions of Section 20 of this Lease.
28. Financial Statements
Tenant and any permitted Transferee, for the reliance of Landlord, any lender
holding or anticipated to acquire a lien upon any portion of the Premises or any
prospective purchaser of any portion of the Premises within ten (10) days after
Landlord’s request therefor, but not more often than once annually so long as
Tenant is not in material default of this Lease, shall deliver to Landlord the
then current audited financial statements of Tenant (including interim periods
following the end of the last fiscal year for which annual statements are
available). If audited financial statements have not been prepared, Tenant and
any permitted Transferee shall provide Landlord with unaudited financial
statements and such other information, the type and form of which are acceptable
to Landlord in Landlord’s reasonable discretion, which reflects the financial
condition of Tenant and any permitted Transferee.

 



--------------------------------------------------------------------------------



 



29. General Provisions
     29.1    Time. Time is of the essence in this Lease and with respect to each
and all of its provisions in which performance is a factor.
     29.2    Successors and Assigns. The covenants and conditions herein
contained, subject to the provisions as to assignment, apply to and bind the
heirs, successors, executors, administrators and assigns of the parties hereto.
     29.3    Recordation. Tenant shall not record this Lease or a short form
memorandum hereof.
     29.4    Landlord Exculpation. The liability of Landlord to Tenant for any
default by Landlord under the terms of this Lease shall be limited to the actual
interest of Landlord and its present or future partners or members in the
Building and any other assets of the Landlord entity, and Tenant agrees to look
solely to Landlord’s interest in the Building and such other entity assets for
satisfaction of any liability and shall not look to other assets of Landlord nor
seek any recourse against the assets of the individual partners, members,
directors, officers, shareholders, agents or employees of Landlord, including
without limitation, any property management company of Landlord (collectively,
the “Landlord Parties”). It is the parties’ intention that Landlord and the
Landlord Parties shall not in any event or circumstance be personally liable, in
any manner whatsoever, for any judgment or deficiency hereunder or with respect
to this Lease. The liability of Landlord under this Lease is limited to its
actual period of ownership of title to the Building.
     29.5    Severability and Governing Law. Any provisions of this Lease which
shall prove to be invalid, void or illegal shall in no way affect, impair or
invalidate any other provisions hereof and such other provision shall remain in
full force and effect. This Lease shall be governed by, and construed in
accordance with, the laws of the State of California.
     29.6    Attorneys’ Fees. In the event any dispute between the parties
results in litigation or other proceeding, the prevailing party shall be
reimbursed by the party not prevailing for all reasonable costs and expenses,
including, without limitation, reasonable attorneys’ and experts’ fees and costs
incurred by the prevailing party in connection with such litigation or other
proceeding, and any appeal thereof. Such costs, expenses and fees shall be
included in and made a part of the judgment recovered by the prevailing party,
if any.
     29.7    Entire Agreement. It is understood and acknowledged that there are
no oral agreements between the parties hereto affecting this Lease and this
Lease supersedes and cancels any and all previous negotiations, arrangements,
brochures, agreements and understandings, if any, between the parties hereto or
displayed by Landlord to Tenant with respect to the subject matter thereof, and
none thereof shall be used to interpret or construe this Lease. This Lease and
any side letter or separate agreement executed by Landlord and Tenant in
connection with this Lease and dated of even date herewith contain all of the
terms, covenants, conditions, warranties and agreements of the parties relating
in any manner to the rental, use and occupancy of the Premises, shall be
considered to be the only agreement between the parties hereto and their
representatives and agents, and none of the terms, covenants, conditions or
provisions of this Lease can be modified, deleted or added to except in writing
signed by the parties hereto. All negotiations and oral agreements acceptable to
both parties have been merged into and are included herein. There are no other
representations or warranties between the parties, and all reliance with respect
to representations is based totally upon the representations and agreements
contained in this Lease. The parties acknowledge that (i) each party and/or its
counsel have reviewed and revised this Lease, and (ii) no rule of construction
to the effect that any ambiguities are to be resolved against the drafting party
shall be employed in the interpretation or enforcement of this Lease or any
amendments or exhibits to this Lease or any document executed and delivered by
either party in connection with this Lease.
     29.8    Warranty of Authority. On the date that Tenant executes this Lease,
Tenant shall deliver to Landlord an original certificate of status for Tenant
issued by the California Secretary of State or statement of partnership for
Tenant recorded in the county in which the Premises are located, as applicable,
and such other documents as Landlord may reasonably request with regard to the
lawful existence of Tenant. Each person executing this Lease on behalf of a
party represents and warrants that (1) such person is duly and validly
authorized to do so on behalf of the entity it purports to so bind, and (2) if
such party is a partnership, corporation or trustee, that such partnership,
corporation or trustee has full right and authority to enter into this Lease and
perform all of its obligations hereunder. Each party hereby warrants that this
Lease is legal, valid and binding upon such party and enforceable against such
party in accordance with its terms.
     29.9    Notices. All notices, demands, statements or communications
(collectively, “Notices”) given or required to be given by either party to the
other hereunder shall be in writing, shall be sent by United States certified or
registered mail, postage prepaid, return receipt requested, or delivered
personally (i) to Tenant at the Tenant’s Address set forth in the Basic Lease
Information, or to such other place as Tenant may from time to time designate in
a Notice to Landlord; or (ii) to Landlord at Landlord’s Address set forth in the
Basic Lease Information, or to such other firm or to such other place as
Landlord may from time to time designate in a Notice to Tenant. Any Notice will
be deemed given on the date of receipt or refusal on the return receipt or upon
the date personal delivery is made.
     29.10    Joint and Several; Covenants and Conditions. If Tenant consists of
more than one person or entity, the obligations of all such persons or entities
shall be joint and several. Each provision to be performed by Tenant hereunder
shall be deemed to be both a covenant and a condition.
     29.11    Confidentiality. Tenant acknowledges that the content of this
Lease and any related documents are confidential information. Tenant shall keep
and maintain such confidential information strictly confidential and shall not
disclose such confidential information to any person or entity other than
Tenant’s financial, legal and space planning consultants or as otherwise
required by Law.

 



--------------------------------------------------------------------------------



 



     29.12    Landlord Renovations. Tenant acknowledges that Landlord may from
time to time, at Landlord’s sole option and expense, subject to the other terms
and conditions of this Lease, renovate, improve, develop, alter, or modify
(collectively, the “Renovations”) portions of the Premises, and Common Areas,
including without limitation, systems and equipment, roof, and structural
portions of the same. In connection with such Renovations, Landlord may, among
other things, erect scaffolding or other necessary structures in the Premises,
limit or eliminate access to portions of the Premises, including portions of the
Common Areas, or perform work in the Premises, which work may create noise, dust
or leave debris in or about the Premises; provided that Landlord shall use
reasonable efforts to minimize interference with Tenant’s operations and to
coordinate Renovations work with the Tenant by providing reasonable advance
notice of same and the opportunity for Tenant to reasonably request a schedule
change for such work if reasonably necessary to minimize such interference.
Tenant hereby agrees that such Renovations and Landlord’s actions in connection
with such Renovations shall in no way constitute a constructive eviction of
Tenant nor entitle Tenant to any abatement of Rent. Except as otherwise provided
herein, Landlord shall have no responsibility, or for any reason be liable to
Tenant, for any direct or indirect injury to or interference with Tenant’s
business arising from the Renovations, nor shall Tenant be entitled to any
compensation or damages from Landlord for loss of the use of the whole or any
part of the Premises or of Tenant’s Property, Alterations or improvements
resulting from the Renovations or Landlord’s actions in connection with such
Renovations, or for any inconvenience or annoyance occasioned by such
Renovations or Landlord’s actions in connection with such Renovations.
     29.13    Waiver of Jury Trial: The parties hereto shall and they hereby do
waive trial by jury in any action, proceeding or counterclaim brought by either
of the parties hereto against the other on any matters whatsoever arising out of
or in any way related to this Lease, the relationship of Landlord and Tenant,
Tenant’s use or occupancy of the Premises or the Common Area and/or any claim of
injury, loss or damage.
     29.14    Submission of Lease. Submission of this instrument for examination
or signature by Tenant does not constitute a reservation of or an option for
lease, and it is not effective as a lease or otherwise until execution and
delivery by both Landlord and Tenant.
30. Signs
All signs and graphics of every kind visible from the exterior of the Premises
shall be subject to Landlord’s prior written approval which shall not be
unreasonably withheld, and shall be subject to and in compliance with all
applicable Laws, Development Documents, Recorded Matters, Rules and Regulations,
and Landlord’s sign criteria as same may exist from time to time. Tenant shall
remove all such signs and graphics prior to the expiration or earlier
termination of this Lease. Such installations and removals shall be made in a
manner as to avoid damage or defacement of the Premises. Tenant shall repair any
damage or defacement, including without limitation, discoloration caused by such
installation or removal. Landlord shall have the right, at its option, to deduct
from the Security Deposit such sums as are reasonably necessary to remove such
signs and make any repairs necessitated by such removal. Notwithstanding the
foregoing, in no event shall any neon, flashing or moving sign(s) be permitted
hereunder. Tenant further agrees to maintain each such sign and graphics, as may
be approved, in good condition and repair at all times.
31. Mortgagee Protection
Upon any default on the part of Landlord, Tenant will give written Notice by
registered or certified mail to any beneficiary of a deed of trust or mortgagee
of a mortgage covering the Premises who has provided Tenant with notice of their
interest together with an address for receiving Notice, and shall offer such
beneficiary or mortgagee a reasonable opportunity to cure the default, including
time to obtain possession of the Premises by power of sale or a judicial
foreclosure, if such should prove necessary to effect a cure. If such default
cannot be cured within such time period, then such additional time as may be
necessary will be given to such beneficiary or mortgagee to effect such cure so
long as such beneficiary or mortgagee has commenced the cure within the original
time period and thereafter diligently pursues such cure to completion, in which
event this Lease shall not be terminated while such cure is being diligently
pursued. Tenant agrees that each lender to whom this Lease has been assigned by
Landlord is an express third party beneficiary hereof. Tenant shall not make any
prepayment of Rent more than one (1) month in advance without the prior written
consent of each such lender. Tenant waives the collection of any deposit from
such lender(s) or any purchaser at a foreclosure sale of such lender(s)’ deed of
trust unless the lender(s) or such purchaser shall have actually received and
not refunded the deposit. Tenant agrees to make all payments under this Lease to
the lender with the most senior encumbrance upon receiving a direction, in
writing, to pay said amounts to such lender and any such payment(s) shall
satisfy Tenant’s payment obligation hereunder but solely with respect to the
payment(s) so made. Tenant shall comply with such written direction to pay
without determining whether an event of default exists under such lender’s loan
to Landlord. If, in connection with obtaining financing for the Premises,
Landlord’s lender shall request reasonable modification(s) to this Lease as a
condition to such financing, Tenant shall not unreasonably withhold, delay or
defer its consent thereto, provided such modifications do not materially and
adversely affect Tenant’s rights hereunder or the use, occupancy or quiet
enjoyment of Tenant hereunder or increase Tenant’s payment or other obligations.
32. Warranties of Tenant
Tenant hereby warrants and represents to Landlord, for the express benefit of
Landlord, that Tenant has undertaken a complete and independent evaluation of
the risks inherent in the execution of this Lease and the operation of the
Premises for the use permitted hereby, and that, based upon said independent
evaluation, Tenant has elected to enter into this Lease and hereby assumes all
risks with respect thereto. Tenant hereby further warrants and represents to
Landlord, for the express benefit of Landlord, that in entering into this Lease,
Tenant has not relied upon any statement, fact, promise or representation
(whether express or implied, written or oral) not specifically set forth herein
in writing and that any statement, fact, promise or representation (whether
express or implied, written or oral) made at any time to Tenant, which is not
expressly incorporated herein in writing, is hereby waived by Tenant.

 



--------------------------------------------------------------------------------



 



33. Brokerage Commission
Landlord and Tenant each represents and warrants for the benefit of the other
that it has had no dealings with any real estate broker, agent or finder in
connection with the Premises and/or the negotiation of this Lease, except for
the Broker(s) specified in the Basic Lease Information, and that it knows of no
other real estate broker, agent or finder who is or might be entitled to a real
estate brokerage commission or finder’s fee in connection with this Lease or
otherwise based upon contacts between the claimant and such party. Each party
shall indemnify and hold harmless the other from and against any and all
liabilities or expenses arising out of claims made for a fee or commission by
any real estate broker, agent or finder in connection with the Premises and this
Lease other than Broker(s), if any, resulting from the actions of the
indemnifying party. Unless expressly agreed to in writing by Landlord and
Broker(s), no real estate brokerage commission or finder’s fee shall be owed to,
or otherwise payable to, the Broker(s) for any renewals or other extensions of
the initial Term of this Lease or for any additional space leased by Tenant
other than the Premises as same exists as of the Lease Date. Tenant further
represents and warrants to Landlord that Tenant will not receive (i) any portion
of any brokerage commission or finder’s fee payable to the Broker(s) in
connection with this Lease or (ii) any other form of compensation or incentive
from the Broker(s) with respect to this Lease. Landlord shall pay all
commissions due to the Broker(s) in connection with this Lease pursuant to a
separate agreement.
34. Quiet Enjoyment
Landlord covenants with Tenant, upon the paying of Rent and observing and
keeping the covenants, agreements and conditions of this Lease on its part to be
kept, and during the periods that Tenant is not otherwise in default of any of
the terms or provisions of this Lease, and subject to the rights of any of
Landlord’s lenders, (i) that Tenant shall and may peaceably and quietly have,
hold, occupy and enjoy the Premises and the Common Areas during the Term of this
Lease, and (ii) neither Landlord, nor any successor or assign of Landlord, shall
disturb Tenant’s occupancy or enjoyment of the Premises and the Common Areas.
The foregoing covenant is in lieu of any other covenant express or implied.
35. Existing Furniture, Systems and Equipment
Throughout the Term of this Lease, Tenant shall have the right to use the
furniture, fixtures and equipment currently located within the Premises and
listed on Exhibit H attached hereto (collectively, the “FF&E”). Tenant
acknowledges and agrees that the FF&E was acquired and used by the former tenant
of the Premises, and Landlord has made no representations or warranties,
express, implied or otherwise, regarding the condition or working order of the
FF&E. Tenant confirms that it has had the reasonable opportunity to inventory
and inspect the FF&E and hereby represents that (i) it accepts the FF&E “AS IS
AND WITH ALL FAULTS”, and (2) it is satisfied that all items of FF&E listed on
Exhibit H are currently located within the Premises and are hereby accepted by
Tenant, subject to and in accordance with the terms of this Section 35. Tenant
acknowledges and agrees that Landlord shall continue to own the FF&E, and Tenant
shall acquire no ownership interest therein. Throughout the Term, Tenant shall
be obligated to maintain, repair and safeguard the FF&E, and shall obtain and
maintain Physical Damage Insurance with respect to the FF&E, covering “all
risks” of physical loss or damage, for the full replacement cost value new
without deduction for depreciation, as more particularly referenced in
Section 12.1(iv) of this Lease. With the exception of ordinary wear and tear,
Tenant shall promptly repair or replace any FF&E that becomes damaged, destroyed
or for any reason is no longer located at the Premises, and shall keep a
detailed log of any such repairs or replacements. All replacements shall be of
substantially similar style and quality as the original items of FF&E so
replaced. Tenant shall provide Landlord with a copy of such log upon request. In
no event shall Landlord have any liability or responsibility with respect to the
FF&E, and Landlord shall have no responsibility to repair or refurbish the FF&E
at any time. At the expiration of the Term, Landlord and Tenant shall jointly
inventory the FF&E then located within the Premises, and Tenant shall pay to
Landlord, within thirty (30) days following the effective date of expiration or
earlier termination of this Lease, an amount equal to the cost to repair or
replace any items of the FF&E which are no longer located at the Premises, are
of inferior style or quality as compared with the original FF&E, or which
exhibit damage beyond ordinary wear and tear.
     IN WITNESS WHEREOF, this Lease is executed by the parties as of the Lease
Date referenced on Page 1 of this Lease.
Tenant:

     
VNUS Medical Technologies, Inc.,
a Delaware corporation
   
 
   
By: /s/ Brian E. Farley
  /s/ Timothy A. Marcotte
 
   
Its: President and CEO
  11/15/05
 
   
Date: 11-15-05
   

         
By:
  /s/ Charlene A. Friedman    
 
        Its: Secretary    
 
        Date: 11-15-05    

 



--------------------------------------------------------------------------------



 



Landlord:

              LEGACY PARTNERS I SJ FONTANOSO, LLC,     a Delaware limited
liability company,     Owner    
 
            By:   LEGACY PARTNERS COMMERCIAL, L.P.,         a California limited
partnership,         as Property Manager and Agent for Owner    
 
            By:   LEGACY PARTNERS COMMERCIAL, INC.,         General Partner    
 
           
 
  By:   /s/ Debra Smith    
 
           
 
  Its:   Debra Smith
Executive Vice President    
 
            Date:   November 17, 2005    

If Tenant is a CORPORATION, the authorized officers must sign on behalf of the
corporation and indicate the capacity in which they are signing. The Lease must
be executed by the president or vice-president and the secretary or assistant
secretary, unless the bylaws or a resolution of the board of directors shall
otherwise provide, in which event, the bylaws or a certified copy of the
resolution, as the case may be, must be attached to this Lease.

 



--------------------------------------------------------------------------------



 



Exhibit A
Premises
This exhibit, entitled “Premises”, is and shall constitute Exhibit A to that
certain Lease Agreement dated November ___, 2005 (the “Lease”), by and between
Legacy Partners I SJ Fontanoso, LLC, a Delaware limited liability company
(“Landlord”), and VNUS Medical Technologies, Inc., a Delaware corporation
(“Tenant”), for the leasing of certain premises located at 5799 Fontanoso Way,
San Jose, California 95138 (the “Premises”).
The Premises consist of the rentable square footage of space specified in the
Basic Lease Information and has the address specified in the Basic Lease
Information. The Premises consist of the Building specified in the Basic Lease
Information.

Exhibit A, Page 1



--------------------------------------------------------------------------------



 



Exhibit B
Tenant Improvements
This exhibit, entitled “Tenant Improvements”, is and shall constitute Exhibit B
to that certain Lease Agreement dated November ___, 2005 (the “Lease”), by and
between Legacy Partners I SJ Fontanoso, LLC, a Delaware limited liability
company (“Landlord”), and VNUS Medical Technologies, Inc., a Delaware
corporation (“Tenant”), for the leasing of certain premises located at 5799
Fontanoso Way, San Jose, California (the “Premises”). The terms, conditions and
provisions of this Exhibit B are hereby incorporated into and are made a part of
the Lease. Any capitalized terms used herein and not otherwise defined herein
shall have the meaning ascribed to such terms as set forth in the Lease:
1. Tenant Improvements. Subject to the conditions set forth below, Landlord
agrees to construct and install certain improvements (“Tenant Improvements”) in
the Premises in accordance with the Approved Final Drawings (defined below) and
pursuant to the terms of this Exhibit B.
2. Definition. “Tenant Improvements” as used in this Lease shall include only
those interior improvements to be made to the Premises as specified in the
Approved Final Drawings (defined below) and agreed to by Tenant and Landlord in
accordance with the provisions hereof. “Tenant Improvements” shall specifically
not include (i) any alterations, additions or improvements installed or
constructed by Tenant, (ii) any of Tenant’s trade fixtures, racking, security
equipment, equipment, furniture, furnishings, telephone and/or data equipment,
telephone and/or data lines or other personal property (collectively, “FF&E”),
and (iii) any supplemental fire protection improvements or equipment, including
without limitation, in-rack fire sprinklers, hose racks, reels, smoke vents, and
draft curtains (collectively, “Tenant’s Installations”).
3. Tenant’s Initial Plans; the Work. Tenant desires Landlord to perform certain
Tenant Improvements in the Premises. The Tenant Improvements shall be in
substantial accordance with the plan(s) and scope of work (collectively, the
“Initial Plans”) which will be prepared by Legacy CDS, Inc. after the parties
meet and confer to agree upon a scope of work immediately after execution of
this Lease. Within fifteen (15) business days from the date Landlord and Tenant
meet to discuss the scope of work, Landlord shall deliver to Tenant the Initial
Plans. A copy of the Initial Plans shall be attached hereto as Schedule 1, as
soon as practicable thereafter. Such work, as shown in the Initial Plans and as
more fully detailed in the Approved Final Drawings (as defined and described in
Section 4 below), shall be hereinafter referred to as the “Work”. Not later than
five (5) business days after the Initial Plans are prepared and delivered to
Tenant, Tenant or Tenant’s Representatives shall furnish to Landlord such
additional plans, drawings, specifications and finish details as Landlord may
reasonably request to enable Landlord’s architects and engineers, as applicable,
to prepare mechanical, electrical and plumbing plans and to prepare the Final
Drawings, including, but not limited to, a final telephone layout and special
electrical connections, if any. All plans, drawings, specifications and other
details describing the Work which have been, or are hereafter, furnished by or
on behalf of Tenant shall be subject to Landlord’s approval, which approval
shall not be unreasonably withheld. Landlord shall not be deemed to have acted
unreasonably if it withholds its approval of any plans, specifications, drawings
or other details or of any Change Request (hereafter defined in Section 11
below) because, in Landlord’s reasonable opinion, the work as described in any
such item, or any Change Request, as the case may be: (a) is likely to adversely
affect Building systems, the structure of the Building or the safety of the
Building or its occupants; (b) might impair Landlord’s ability to furnish
services to Tenant; (c) would increase the cost of operating the Building, with
the exception of electrical utilities; (d) would violate any applicable
governmental, administrative body’s or agencies’ laws, rules, regulations,
ordinances, codes or similar requirements (or interpretations thereof);
(e) contains or uses Hazardous Materials; (f) would adversely affect the
appearance of the Building; (g) is prohibited by any ground lease affecting the
Building and/or the Lot, any Recorded Matters or any mortgage, trust deed or
other instrument encumbering the Building and/or the Lot; (h) is likely to be
substantially delayed because of unavailability or shortage of labor or
materials necessary to perform such work or the difficulties or unusual nature
of such work; (i) is not, at a minimum, in accordance with Landlord’s Building
Standards (defined below); or (j) would increase the Tenant Improvement Costs
(defined in Section 9 below) by more than ten percent (10%) from the cost
originally estimated and anticipated by the parties unless Tenant is willing to
pay for such increased costs. The foregoing reasons, however, shall not be the
only reasons for which Landlord may withhold its approval, whether or not such
other reasons are similar or dissimilar to the foregoing. Neither the approval
by Landlord of the Work or the Initial Plans or any other plans, specifications,
drawings or other items associated with the Work nor Landlord’s performance,
supervision or monitoring of the Work shall constitute any warranty or covenant
by Landlord to Tenant of the adequacy of the design for Tenant’s intended use of
the Premises. Tenant agrees to, and does hereby, assume full and complete
responsibility to ensure that the Work and the Approved Final Drawings are
adequate to fully meet the needs and requirements of Tenant’s intended
operations of its business within the Premises and Tenant’s use of the Premises.
4. Final Drawings and Approved Final Drawings. If necessary for the performance
of the Work, and to the extent not already included as part of the Initial
Plans, Landlord shall prepare or cause to be prepared final working drawings and
specifications for the Work (the “Final Drawings”) based on and consistent with
the Initial Plans and the other plans, specifications, drawings, finish details
or other information furnished by Tenant or Tenant’s Representatives to Landlord
and approved by Landlord pursuant to Section 3 above. Tenant shall cooperate
diligently with Landlord and Landlord’s architect, engineer and other
representatives and Tenant shall furnish within five (5) business days after any
request therefor, all information required by Landlord or Landlord’s architect,
engineer or other representatives for completion of the Final Drawings. So long
as the Final Drawings are substantially consistent with the Initial Plans,
Tenant shall approve the Final Drawings within five (5) business days after
receipt of same from Landlord. Tenant’s failure to approve or disapprove such
Final Drawings within the foregoing five (5) business day time period, shall be
conclusively deemed to be approval of same by Tenant. If Tenant reasonably
disapproves of any matters included in the Final Drawings because such items are
not substantially consistent with the Initial Plans, Tenant shall, within the
aforementioned five (5) business day period, deliver to Landlord written notice
of its disapproval and Tenant shall specify in such written notice, in
sufficient detail as Landlord may reasonably require, the matters disapproved,
the reasons for such disapproval, and the specific changes or revisions
necessary to be made to the Final Drawings to cause such drawings to
substantially conform to the Initial Plans. Any additional costs associated with
such requested changes or revisions shall be included as part of the Tenant
Improvement Costs (defined below). The foregoing procedure shall be followed by
the parties until the Final Drawings are acceptable to both Landlord and Tenant.
Landlord and Tenant shall indicate their approval of the Final Drawings by
initialing each sheet of the Final Drawings and delivering to one another a true
and complete copy of such

Exhibit B, Page 1



--------------------------------------------------------------------------------



 



initialed Final Drawings (the “Approved Final Drawings”). A true and complete
copy of the Approved Final Drawings shall be attached to the Lease as
Exhibit B-1 and shall be made a part thereof. Any changes or revisions to the
Approved Final Drawings requested by Tenant must first be approved by Landlord,
which approval shall not be unreasonably withheld, subject to the provisions of
Section 3 above. If Landlord approves such requested changes or revisions,
Landlord shall cause the Approved Final Drawings to be revised accordingly and
Landlord and Tenant shall initial each sheet of the Approved Final Drawings as
revised and replace and attach a true and complete copy thereof to the Lease as
Exhibit B-1. Landlord and Tenant hereby covenant to each other to cooperate with
each other and to act reasonably in the preparation and approval of the Final
Drawings and the Approved Final Drawings.
5. Performance of Work. As soon as practicable after Tenant and Landlord initial
and attach to the Lease as Exhibit B-1 a true and complete copy of the Approved
Final Drawings, Landlord shall submit the Approved Final Drawings to the
governmental authorities having rights of approval over the Work and shall apply
for the necessary approvals and building permits. Subject to the satisfaction of
all conditions precedent and subsequent to its obligations under this Exhibit B,
and further subject to the provisions of Section 10 hereof, as soon as
practicable after Landlord or its representatives have received all necessary
approvals and building permits, Landlord will put the Approved Final Drawings
out for bid to several licensed, bonded and insured general contractors. The
Tenant Improvements shall be constructed by a general contractor selected by
Landlord (the “General Contractor”). Landlord shall commence construction, or
cause the commencement of construction by the General Contractor, of the Tenant
Improvements, as soon as practicable after selection of the General Contractor.
Except as hereinafter expressly provided to the contrary, Landlord shall cause
the performance of the Work using (except as may be stated or otherwise shown in
the Approved Final Drawings) building standard materials, quantities and
procedures then in use by Landlord (“Building Standards”).
6. Substantial Completion. Landlord shall cause the General Contractor to
Substantially Complete (defined below) the Tenant Improvements in accordance
with the Approved Final Drawings by the Anticipated Commencement Date of the
Lease as set forth in Section 2 of the Lease (the “Completion Date”), subject to
delays due to (a) acts or events beyond its control including, but not limited
to, acts of God, earthquakes, strikes, lockouts, boycotts, casualties,
discontinuance of any utility or other service required for performance of the
Work, provided such discontinuance is not the result of Landlord’s failure to
pay any utility or service invoice(s), moratoriums, governmental agencies,
delays on the part of governmental agencies and weather, (b) the lack of
availability or shortage of specialized materials used in the construction of
the Tenant Improvements, (c) any matters beyond the control of Landlord, the
General Contractor or any subcontractors, (d) any changes required by the fire
department, building and/or planning department, building inspectors or any
other agency having jurisdiction over the Building, the Work and/or the Tenant
Improvements (except to the extent such changes are directly attributable to
Tenant’s use or Tenant’s specialized tenant improvements, in which event such
delays are considered Tenant Delays) (the events and matters set forth in
Subsections (a), (b), (c) and (d) are collectively referred to as “Force Majeure
Delays”), or (e) any Tenant Delays (defined in Section 7 below). The Tenant
Improvements shall be deemed substantially complete on the date that the
building officials of the applicable governmental agency(s) issues its final
approval of the construction of the Tenant Improvements whether in the form of
the issuance of a final permit, certificate of occupancy or the written approval
evidencing its final inspection on the building permit(s), or the date on which
Tenant first takes occupancy of the Premises, whichever first occurs
(“Substantial Completion”, or “Substantially Completed”, or “Substantially
Complete”). Tenant hereby acknowledges and agrees that the term “Substantial
Completion” of the Tenant Improvements as used herein will not include the
completion of any work associated with Tenant’s Installations, including without
limitation, Tenant’s high-pile storage requirements, Tenant’s racking systems,
and work related to any requirements of governmental and regulatory agencies
with respect to any of Tenant’s Installations. If the Work is not deemed to be
Substantially Completed on or before the scheduled Completion Date, (i) Landlord
agrees to use reasonable efforts to Substantially Complete the Work as soon as
practicable thereafter, (ii) the Lease shall remain in full force and effect,
(iii) Landlord shall not be deemed to be in breach or default of the Lease or
this Exhibit B as a result thereof and Landlord shall have no liability to
Tenant as a result of any delay in occupancy (whether for damages, abatement of
all or any portion of the Rent, or otherwise), and (iv) except in the event of
any Tenant Delays, which will not affect the Commencement Date but will extend
the Completion Date without any penalty or liability to Landlord, and
notwithstanding anything to the contrary contained in the Lease, the
Commencement Date and the Expiration Date of the term of the Lease (as defined
in Section 2 of the Lease) shall be extended commensurately by the amount of
time attributable to such Force Majeure Delays, and Landlord and Tenant shall
execute a written amendment to the Lease evidencing such extensions of time,
substantially in the form of Exhibit F to the Lease. Subject to the provisions
of Section 10.2 of the Lease, the Tenant Improvements shall belong to Landlord
and shall be deemed to be incorporated into the Premises for all purposes of the
Lease, unless Landlord, in writing, indicates otherwise to Tenant.
7. Tenant Delays. There shall be no extension of the Commencement Date or
Expiration Date of the term of the Lease (as otherwise permissibly extended in
accordance with the provisions of Section 6 above) if the Work has not been
Substantially Completed by the date the Tenant Improvements would otherwise have
been Substantially Completed but for any delay attributable to Tenant and/or any
of Tenant’s Representatives (collectively, “Tenant Delays”), including, but not
limited to, any of the following described events or occurrences: (a) delays
related to changes made or requested by Tenant to the Work and/or the Approved
Final Drawings; (b) the failure of Tenant to furnish all or any plans, drawings,
specifications, finish details or other information required under Sections 3
and 4 above; (c) the failure of Tenant to comply with the requirements of
Section 10 below; (d) Tenant’s requirements for special work or materials,
finishes, or installations other than the Building Standards or Tenant’s
requirements for special construction or phasing; (e) any changes required by
the fire department, building or planning department, building inspectors or any
other agency having jurisdiction over the Building, the Work and/or the Tenant
Improvements if such changes are directly attributable to Tenant’s use or
Tenant’s specialized tenant improvements; (f) the completion of any work
associated with Tenant’s Installations, including without limitation, Tenant’s
high-pile storage requirements, Tenant’s racking systems, and work related to
any requirements of governmental and regulatory agencies with respect to any of
Tenant’s Installations; (g) the performance of any additional work pursuant to a
Change Request that is requested by Tenant; (h) the performance of work in or
about the Premises by any person, firm or corporation employed by or on behalf
of Tenant, including, without limitation, any failure to complete or any delay
in the completion of such work; and/or (i) any and all delays caused by or
arising from acts or omissions of Tenant and/or Tenant’s Representatives, in any
manner whatsoever, including, but not limited to, any and all revisions to the
Approved Final Drawings. Any delays in the construction of the Tenant
Improvements due to any of the events described above, shall in no way extend or
affect the date on which Tenant is required to commence paying Rent under the
terms of the Lease. It is the intention of the parties that all of such delays
will be considered Tenant Delays for which

Exhibit B, Page 2



--------------------------------------------------------------------------------



 



Tenant shall be wholly and completely responsible for any and all consequences
related to such delays, including, without limitation, any costs and expenses
attributable to increases in labor or materials.
8. Tenant Improvement Allowance. Landlord shall provide an allowance for the
planning and construction of the Tenant Improvements for the Work to be
performed in the Premises, as described in the Initial Plans and the Approved
Final Drawings, in the amount of One Million Thirty Thousand One Hundred Fifty
and 00/100 Dollars ($1,030,150.00) (the “Tenant Improvement Allowance”) based
upon an allowance of Eleven and 00/100 Dollars ($11.00) per rentable square foot
for 93,650 rentable square feet of the Premises to be improved, as described in
the Initial Plans and the Approved Final Drawings; provided, upon the prior
written approval of Landlord, a portion of the Tenant Improvement Allowance in
the amount of Three Hundred Twenty-Three Thousand Eight Hundred Nine and 50/100
Dollars ($323,809.50) may be used by Tenant for FF&E to be installed in the
Premises. Tenant shall not be entitled to any credit, abatement or payment from
Landlord in the event that the amount of the Tenant Improvement Allowance
specified above exceeds the sum of actual Tenant Improvement Costs and any
Tenant Improvement Allowance amounts spent by Tenant for FF&E. Except with
respect to FF&E, the Tenant Improvement Allowance shall only be used for tenant
improvements typically installed by Landlord in research and development
buildings. The Tenant Improvement Allowance shall be the maximum contribution by
Landlord for the Tenant Improvement Costs and any Tenant Improvement Allowance
amounts spent by Tenant for FF&E, and shall be subject to the provisions of
Section 10 below.
9. Tenant Improvement Costs. The Tenant Improvements’ cost (the “Tenant
Improvement Costs”) shall mean and include any and all costs and expenses of the
Work, including, without limitation, all of the following:
     (a) All costs of preliminary space planning and final architectural and
engineering plans and specifications (including, without limitation, the scope
of work, all plans and specifications, the Initial Plans, the Final Drawings and
the Approved Final Drawings) for the Tenant Improvements, and architectural
fees, engineering costs and fees, and other costs associated with completion of
said plans;
     (b) All costs of obtaining building permits and other necessary
authorizations and approvals from the City of San Jose and other applicable
agencies and jurisdictions;
     (c) All costs of interior design and finish schedule plans and
specifications including as-built drawings;
     (d) All direct and indirect costs of procuring, constructing and installing
the Tenant Improvements in the Premises, including, but not limited to, the
construction fee for overhead and profit, the cost of all on-site supervisory
and administrative staff, office, equipment and temporary services rendered by
Landlord’s consultants and the General Contractor in connection with
construction of the Tenant Improvements, and all labor (including overtime) and
materials constituting the Work;
     (e) All fees payable to the General Contractor, architect and Landlord’s
engineering firm if they are required by Tenant to redesign any portion of the
Tenant Improvements following Tenant’s approval of the Approved Final Drawings;
and
     (f) A construction management fee payable to Landlord in the amount of two
and one-half percent (2.5%) of all direct and indirect costs of procuring,
constructing and installing the Tenant Improvements, excluding the FF&E, in the
Premises and the Building.
10. Excess Tenant Improvement Costs. The term “Excess Tenant Improvement Costs”
as used herein shall mean and refer to the aggregate of (i) all costs related to
any and all Change Requests/Change Orders, and (ii) the amount by which the sum
of the actual Tenant Improvement Costs (exclusive of all costs referred to in
item (i) above) and any Tenant Improvement Allowance amounts spent by Tenant for
FF&E (the “Actual TI Costs”) exceed the Tenant Improvement Allowance, subject to
the remaining provisions of this Section 10. Tenant shall pay to Landlord the
Excess Tenant Improvement Costs within ten (10) days of Landlord’s delivery to
Tenant of a written demand therefor together with a reconciliation of such
costs. No Work shall be commenced until Tenant has fully complied with the
preceding provisions of this Section 10. If Tenant fails to remit the sums so
demanded by Landlord pursuant to this Section 10 within the time period
required, Landlord may, at its option, declare Tenant in default under the
Lease.
11. Change Requests. No changes or revisions to the Approved Final Drawings
shall be made by either Landlord or Tenant unless approved in writing by both
parties. Upon Tenant’s request and submission by Tenant (at Tenant’s sole cost
and expense) of the necessary information and/or plans and specifications for
any changes or revisions to the Approved Final Drawings and/or for any work
other than the Work described in the Approved Final Drawings (“Change Requests”)
and the approval by Landlord of such Change Request(s), which approval Landlord
agrees shall not be unreasonably withheld, Landlord shall perform the additional
work associated with the approved Change Request(s), at Tenant’s sole cost and
expense, subject, however, to the following provisions of this Section 11. Prior
to commencing any additional work related to the approved Change Request(s),
Landlord shall submit to Tenant a written statement of the cost of such
additional work and a proposed tenant change order therefor (“Change Order”) in
the standard form then in use by Landlord. Tenant shall execute and deliver to
Landlord such Change Order and shall pay the entire cost of such additional work
in the following described manner, if and to the extent that such cost is Excess
Tenant Improvement Costs. Any costs related to such approved Change Request(s),
Change Order and any delays associated therewith, shall be added to the Tenant
Improvement Costs and shall be paid for by Tenant as and with any Excess Tenant
Improvement Costs as set forth in Section 10 above. The billing for such
additional costs to Tenant shall be accompanied by evidence of the amounts
billed as is customarily used in the business. Costs related to approved Change
Requests and Change Orders shall include without limitation, any architectural
or design fees, Landlord’s construction fee for overhead and profit in the
amount of two and one-half percent (2.5%) of the costs of the Change Requests
and Change Orders, the cost of all on-site supervisory and administrative staff,
office, equipment and temporary services rendered by Landlord and/or Landlord’s
consultants, and the General Contractor’s price for effecting the change. If
Tenant fails to execute or deliver such Change Order, or to pay the costs
related thereto to the extent such costs are Excess Tenant Improvement Costs,
then Landlord shall not be obligated to do any additional work related to such
approved Change Request(s) and/or Change Orders, and Landlord may proceed to
perform only the Work, as specified in the Approved Final Drawings. Landlord
shall equitably adjust the amount of the Tenant Improvement Costs for any
deletions in the scope of the Work.

Exhibit B, Page 3



--------------------------------------------------------------------------------



 



12. Termination. If the Lease is terminated prior to the Completion Date, for
any reason due to the default of Tenant hereunder, in addition to any other
remedies available to Landlord under the Lease, Tenant shall pay to Landlord as
Additional Rent under the Lease, within five (5) days of receipt of a statement
therefor, any and all costs incurred by Landlord and not reimbursed or otherwise
paid by Tenant through the date of termination in connection with the Tenant
Improvements to the extent planned, installed and/or constructed as of such date
of termination, including, but not limited to, any costs related to the removal
of all or any portion of the Tenant Improvements and restoration costs related
thereto. Subject to the provisions of Section 10.2 of the Lease, upon the
expiration or earlier termination of the Lease, Tenant shall not be required to
remove the Tenant Improvements it being the intention of the parties that the
Tenant Improvements are to be considered incorporated into the Building, with
the exception of that portion of the Tenant Improvement Allowance used for FF&E,
if any. Notwithstanding anything to the contrary contained herein, Landlord
shall have the right to terminate the Lease, upon written notice to Tenant, if
Landlord is unable to obtain a building permit for the Tenant Improvements
within one hundred eighty (180) days from the date the Lease is signed by
Tenant. From and after the date on which the Lease is terminated, Tenant and
Landlord shall have no further rights, obligations or claims with respect to
each other arising from the Lease, except for those obligations of Tenant and
Landlord under the Lease which expressly survive and continue after the
termination or expiration of the Lease.
13. Tenant Access. Landlord, in Landlord’s reasonable discretion and upon
receipt of a written request from Tenant, may grant Tenant a license to have
access to the Premises prior to the Completion Date to allow Tenant to do other
work required by Tenant to make the Premises ready for Tenant’s use and (the
“Tenant’s Pre-Occupancy Work”). It shall be a condition to the grant by Landlord
and continued effectiveness of such license that:
     (a) Tenant shall give to Landlord a written request to have such access not
less than five (5) business days prior to the date on which such proposed access
will commence (the “Access Notice”). The Access Notice shall contain or be
accompanied by each of the following items, all in form and substance reasonably
acceptable to Landlord: (i) a detailed description of and schedule for Tenant’s
Pre-Occupancy Work; (ii) the names and addresses of all contractors,
subcontractors and material suppliers and all other representatives of Tenant
who or which will be entering the Premises on behalf of Tenant to perform
Tenant’s Pre-Occupancy Work or will be supplying materials for such work, and
the approximate number of individuals, itemized by trade, who will be present in
the Premises; (iii) copies of all contracts, subcontracts, material purchase
orders, plans and specifications pertaining to Tenant’s Pre-Occupancy Work;
(iv) copies of all licenses and permits required in connection with the
performance of Tenant’s Pre-Occupancy Work; (v) certificates of insurance (in
amounts satisfactory to Landlord and with the parties identified in, or required
by, the Lease named as additional insureds) and instruments of indemnification
against all claims, costs, expenses, penalties, fines, and damages which may
arise in connection with Tenant’s Pre-Occupancy Work; and (vi) assurances of the
ability of Tenant to pay for all of Tenant’s Pre-Occupancy Work.
     (b) Such pre-term access by Tenant and Tenant’s employees, agents,
contractors, consultants, workmen, mechanics, suppliers and invitees shall be
subject to scheduling by Landlord.
     (c) Tenant’s employees, agents, contractors, consultants, workmen,
mechanics, suppliers and invitees shall fully cooperate, work in harmony and
not, in any manner, interfere with Landlord or Landlord’s agents or
representatives in performing the Work and any additional work pursuant to
approved Change Orders. If at any time any such person representing Tenant shall
not be cooperative or shall otherwise cause or threaten to cause any such
disharmony or interference, including, without limitation, labor disharmony, and
Tenant fails to immediately institute and maintain corrective actions as
directed by Landlord, then Landlord may revoke such license upon twenty-four
(24) hours’ prior written notice to Tenant.
     (d) Any such entry into and occupancy of the Premises or any portion
thereof by Tenant or any person or entity working for or on behalf of Tenant
shall be deemed to be subject to all of the terms, covenants, conditions and
provisions of the Lease, excluding only the covenant to pay Rent. Landlord shall
not be liable for any injury, loss or damage that may occur to any of Tenant’s
Pre-Occupancy Work made in or about the Premises or to any property placed
therein prior to the commencement of the term of the Lease, the same being at
Tenant’s sole risk and liability. Tenant shall be liable to Landlord for any
damage to any portion of the Premises, the Work or the additional work related
to any approved Change Orders caused by Tenant or any of Tenant’s employees,
agents, contractors, consultants, workmen, mechanics, suppliers and invitees. In
the event that the performance of Tenant’s Pre-Occupancy Work causes extra costs
to be incurred by Landlord or requires the use of other Building services,
Tenant shall promptly reimburse Landlord for such extra costs and/or shall pay
Landlord for such other Building services at Landlord’s standard rates then in
effect, if and to the extent that such costs are Excess Tenant Improvement
Costs.
14. Lease Provisions; Conflict. The terms and provisions of the Lease, insofar
as they are applicable, in whole or in part, to this Exhibit B, are hereby
incorporated herein by reference, and specifically including all of the
provisions of Section 29 of the Lease. In the event of any conflict between the
terms of the Lease and this Exhibit B, the terms of this Exhibit B shall
prevail. Any amounts payable by Tenant to Landlord hereunder shall be deemed to
be Additional Rent under the Lease and, upon any default in the payment of same,
Landlord shall have all rights and remedies available to it as provided for in
the Lease.

Exhibit B, Page 4



--------------------------------------------------------------------------------



 



Exhibit C
Rules & Regulations
This exhibit, entitled “Rules & Regulations”, is and shall constitute Exhibit C
to that certain Lease Agreement dated for reference purposes as of November
                    , 2005 (the “Lease”), by and between Legacy Partners I SJ
Fontanoso, LLC, a Delaware limited liability company (“Landlord”), and VNUS
Medical Technologies, Inc., a Delaware corporation (“Tenant”), for the leasing
of certain premises located at 5799 Fontanoso Way, San Jose, California 95138
(the “Premises”). The terms, conditions and provisions of this Exhibit C are
hereby incorporated into and are made a part of the Lease. Any capitalized terms
used herein and not otherwise defined herein shall have the meaning ascribed to
such terms as set forth in the Lease:
1.    Subject to Section 30 of the Lease, no advertisement, picture or sign of
any sort shall be displayed on or outside the Premises or the Building without
the prior written consent of Landlord. Landlord shall have the right to remove
any such unapproved item without Notice and at Tenant’s expense.
2.    Tenant shall park motor vehicles in those general parking areas, as
designated by Landlord, except for loading and unloading. Tenant shall not
regularly park motor vehicles in designated parking areas after the conclusion
of normal daily business activity.
3.    Tenant shall not use any method of heating or air conditioning other than
that supplied by Landlord without the prior written consent of Landlord.
4.    All window coverings installed by Tenant and visible from the outside of
the Building require the prior written approval of Landlord.
5.    Subject to Section 27 of the Lease, Tenant shall not use, keep or permit
to be used or kept any foul or noxious gas or substance or any flammable or
combustible materials in or around the Premises or the Building.
6.    Tenant shall not alter any lock or install any new locks or bolts on any
door at the Premises without the prior consent of Landlord.
7.    No person shall go on the roof without Landlord’s permission.
8.    Business machines and mechanical equipment belonging to Tenant which cause
noise or vibration that may be transmitted to the structure of the Building, to
such a degree as to be objectionable to Landlord, shall be placed and maintained
by Tenant, at Tenant’s expense, on vibration eliminators or other devices
sufficient to eliminate noise or vibration.
9.    All goods, including material used to store goods, delivered to the
Premises shall be immediately moved into the Premises and shall not be left in
parking or receiving areas overnight. Tenant shall not store or permit the
storage or placement of goods, merchandise, pallet or equipment of any sort
outside of the Premises or Building. No displays or sales of merchandise are
allowed in the parking lots.
10.    Tractor trailers which must be unhooked or parked with dolly wheels
beyond the concrete loading areas must use steel plates or wood blocks under the
dolly wheels to prevent damage to the asphalt paving surfaces. No parking or
storing of such trailers will be permitted in the auto parking areas of the
Premises or on streets adjacent thereto.
11.    Forklifts which operate on asphalt paving areas shall not have solid
rubber tires and shall only use tires that do not damage the asphalt.
12.    Tenant is responsible for the storage and removal of all trash and
refuse. All such trash and refuse shall be contained in suitable receptacles and
stored behind screened enclosures at locations approved by Landlord.
13.    Tenant shall not permit any animals, including, but not limited to, any
household pets, to be brought or kept in the Premises.
14.    Tenant shall not permit (i) any motor vehicles to be washed in any
portion of the Premises, and (ii) any mechanical work or maintenance of motor
vehicles to be performed in any portion of the Premises.

Exhibit C, Page 1



--------------------------------------------------------------------------------



 



Exhibit E
Hazardous Materials Disclosure Certificate
Your cooperation in this matter is appreciated. Initially, the information
provided by you in this Hazardous Materials Disclosure Certificate is necessary
for the Landlord (identified below) to evaluate and finalize a lease agreement
with you as Tenant. After a lease agreement is signed by you and the Landlord
(the “Lease Agreement”), on an annual basis in accordance with the provisions of
Section 27 of the signed Lease Agreement, you are to provide an update to the
information initially provided by you in this certificate. The information
contained in the initial Hazardous Materials Disclosure Certificate and each
annual certificate provided by you thereafter will be maintained in
confidentiality by Landlord subject to release and disclosure as required by
(i) any lenders and owners and their respective environmental consultants,
(ii) any prospective purchaser(s) of all or any portion of the property on which
the Premises are located, (iii) Landlord to defend itself or its lenders,
partners or representatives against any claim or demand, and (iv) any laws,
rules, regulations, orders, decrees, or ordinances, including, without
limitation, court orders or subpoenas. Any and all capitalized terms used
herein, which are not otherwise defined herein, shall have the same meaning
ascribed to such term in the signed Lease Agreement. Any questions regarding
this certificate should be directed to, and when completed, the certificate
should be delivered to:

      Landlord: Legacy Partners I SJ Fontanoso, LLC, a Delaware limited
liability company
 
  c/o Legacy Partners Commercial, Inc.
 
  4000 East Third Avenue, Suite 600
 
  Foster City, California 94404-4805
 
  Attn:
 
  Phone: (650) 571-2200

Name of (Prospective) Tenant: VNUS Medical Technologies, Inc., a Delaware
corporation
Mailing Address: 5799 Fontanoso Way, San Jose, California 95138
Contact Person, Title and Telephone Number(s): Timothy Marcotte (408) 473-1177
Contact Person for Hazardous Waste Materials Management and Manifests and
Telephone Number(s):
Timothy Marcotte (408) 473-1177
Address of (Prospective) Premises: 5799 Fontanoso Way, San Jose, California
95138
Length of (Prospective) Initial Term: Ninety-six (96) months
1. General Information:
     Describe the initial proposed operations to take place in, on, or about the
Premises, including, without limitation, principal products processed,
manufactured or assembled services and activities to be provided or otherwise
conducted. Existing Tenants should describe any proposed changes to on-going
operations.
2. Use, Storage and Disposal of Hazardous Materials
     2.1    Will any Hazardous Materials be used, generated, stored or disposed
of in, on or about the Premises? Existing Tenants should describe any Hazardous
Materials which continue to be used, generated, stored or disposed of in, on or
about the Premises.

                         
 
  Wastes       Yes o       No o    
 
  Chemical Products   Yes o       No o        
 
  Other       Yes o       No o    
 
                            If Yes is marked, please explain:                  

     2.2    If “Yes” is marked in Section 2.1, attach a list of any Hazardous
Materials to be used, generated, stored or disposed of in, on or about the
Premises, including the applicable hazard class and an estimate of the
quantities of such Hazardous Materials at any given time; estimated annual
throughput; the proposed location(s) and method of storage (excluding nominal
amounts of ordinary household cleaners and janitorial supplies which are not
regulated by any Environmental Laws); and the proposed location(s) and method of
disposal for each Hazardous Material, including, the estimated frequency, and
the proposed contractors or subcontractors. Existing Tenants should attach a
list setting forth the information requested above and such list should include
actual data from on-going operations and the identification of any variations in
such information from the prior year’s certificate.
3. Storage Tanks and Sumps
     3.1    Is any above or below ground storage of gasoline, diesel, petroleum,
or other Hazardous Materials in tanks or sumps proposed in, on or about the
Premises? Existing Tenants should describe any such actual or proposed
activities.
             Yes o                     No o

Exhibit E, Page 1



--------------------------------------------------------------------------------



 



                  If yes, please explain:
 
           

4. Waste Management
     4.1    Has your company been issued an EPA Hazardous Waste Generator I.D.
Number? Existing Tenants should describe any additional identification numbers
issued since the previous certificate.
             Yes o                     No o
     4.2    Has your company filed a biennial or quarterly reports as a
hazardous waste generator? Existing Tenants should describe any new reports
filed.
             Yes o                     No o
     If yes, attach a copy of the most recent report filed.
5. Wastewater Treatment and Discharge
     5.1    Will your company discharge wastewater or other wastes to:

                   
 
      storm drain?
 
      sewer?
 
       
 
       
 
      surface water?
 
      no wastewater or other wastes discharged.
 
       
 
       

     Existing Tenants should indicate any actual discharges. If so, describe the
nature of any proposed or actual discharge(s).
     5.2    Will any such wastewater or waste be treated before discharge?
              Yes o                     No o
     If yes, describe the type of treatment proposed to be conducted. Existing
Tenants should describe the actual treatment conducted.
6. Air Discharges
     6.1    Do you plan for any air filtration systems or stacks to be used in
your company’s operations in, on or about the Premises that will discharge into
the air; and will such air emissions be monitored? Existing Tenants should
indicate whether or not there are any such air filtration systems or stacks in
use in, on or about the Premises which discharge into the air and whether such
air emissions are being monitored.
              Yes o                     No o

                  If yes, please describe:
 
           

     6.2    Do you propose to operate any of the following types of equipment,
or any other equipment requiring an air emissions permit? Existing Tenants
should specify any such equipment being operated in, on or about the Premises.

                   
 
      Spray booth(s)
 
      Incinerator(s)
 
       
 
       
 
      Dip tank(s)
 
      Other (Please describe)
 
       
 
       
 
      Drying oven(s)
 
      No Equipment Requiring Air Permits
 
       
 
       

                  If yes, please describe:
 
           

7. Hazardous Materials Disclosures
     7.1    Has your company prepared or will it be required to prepare a
Hazardous Materials management plan (“Management Plan”) pursuant to Fire
Department or other governmental or regulatory agencies’ requirements? Existing
Tenants should indicate whether or not a Management Plan is required and has
been prepared.
              Yes o                     No o
     If yes, attach a copy of the Management Plan. Existing Tenants should
attach a copy of any required updates to the Management Plan.

Exhibit E, Page 2



--------------------------------------------------------------------------------



 



     7.2    Are any of the Hazardous Materials, and in particular chemicals,
proposed to be used in your operations in, on or about the Premises regulated
under Proposition 65? Existing Tenants should indicate whether or not there are
any new Hazardous Materials being so used which are regulated under Proposition
65.
             Yes o                     No o

                  If yes, please explain:
 
           

8. Enforcement Actions and Complaints
     8.1    With respect to Hazardous Materials or Environmental Laws, has your
company ever been subject to any agency enforcement actions, administrative
orders, or consent decrees or has your company received requests for
information, notice or demand letters, or any other inquiries regarding its
operations? Existing Tenants should indicate whether or not any such actions,
orders or decrees have been, or are in the process of being, undertaken or if
any such requests have been received.
               Yes o                     No o
     If yes, describe the actions, orders or decrees and any continuing
compliance obligations imposed as a result of these actions, orders or decrees
and also describe any requests, notices or demands, and attach a copy of all
such documents. Existing Tenants should describe and attach a copy of any new
actions, orders, decrees, requests, notices or demands not already delivered to
Landlord pursuant to the provisions of Section 27 of the signed Lease Agreement.
     8.2    Have there ever been, or are there now pending, any lawsuits against
your company regarding any environmental or health and safety concerns?
               Yes o                     No o
     If yes, describe any such lawsuits and attach copies of the complaint(s),
cross-complaint(s), pleadings and all other documents related thereto as
requested by Landlord. Existing Tenants should describe and attach a copy of any
new complaint(s), cross-complaint(s), pleadings and other related documents not
already delivered to Landlord pursuant to the provisions of Section 27 of the
signed Lease Agreement.
     8.3    Have there been any problems or complaints from adjacent Tenants,
owners or other neighbors at your company’s current facility with regard to
environmental or health and safety concerns? Existing Tenants should indicate
whether or not there have been any such problems or complaints from adjacent
Tenants, owners or other neighbors at, about or near the Premises.
               Yes o                     No o
     If yes, please describe. Existing Tenants should describe any such problems
or complaints not already disclosed to Landlord under the provisions of the
signed Lease Agreement.
9. Permits and Licenses
     9.1    Attach copies of all Hazardous Materials permits and licenses
including a Transporter Permit number issued to your company with respect to its
proposed operations in, on or about the Premises, including, without limitation,
any wastewater discharge permits, air emissions permits, and use permits or
approvals. Existing Tenants should attach copies of any new permits and licenses
as well as any renewals of permits or licenses previously issued.
The undersigned hereby acknowledges and agrees that (A) this Hazardous Materials
Disclosure Certificate is being delivered in connection with, and as required
by, Landlord in connection with the evaluation and finalization of a Lease
Agreement and will be attached thereto as an exhibit; (B) that this Hazardous
Materials Disclosure Certificate is being delivered in accordance with, and as
required by, the provisions of Section 27 of the Lease Agreement; and (C) that
Tenant shall have and retain full and complete responsibility and liability with
respect to any of the Hazardous Materials disclosed in the HazMat Certificate
notwithstanding Landlord’s/Tenant’s receipt and/or approval of such certificate.
Tenant further agrees that none of the following described acts or events shall
be construed or otherwise interpreted as either (a) excusing, diminishing or
otherwise limiting Tenant from the requirement to fully and faithfully perform
its obligations under the Lease with respect to Hazardous Materials, including,
without limitation, Tenant’s indemnification of the Indemnitees and compliance
with all Environmental Laws, or (b) imposing upon Landlord, directly or
indirectly, any duty or liability with respect to any such Hazardous Materials,
including, without limitation, any duty on Landlord to investigate or otherwise
verify the accuracy of the representations and statements made therein or to
ensure that Tenant is in compliance with all Environmental Laws; (i) the
delivery of such certificate to Landlord and/or Landlord’s acceptance of such

Exhibit E, Page 3



--------------------------------------------------------------------------------



 



certificate, (ii) Landlord’s review and approval of such certificate,
(iii) Landlord’s failure to obtain such certificate from Tenant at any time, or
(iv) Landlord’s actual or constructive knowledge of the types and quantities of
Hazardous Materials being used, stored, generated, disposed of or transported on
or about the Premises by Tenant or Tenant’s Representatives. Notwithstanding the
foregoing or anything to the contrary contained herein, the undersigned
acknowledges and agrees that Landlord and its partners, lenders and
representatives may, and will, rely upon the statements, representations,
warranties, and certifications made herein and the truthfulness thereof in
entering into the Lease Agreement and the continuance thereof throughout the
term, and any renewals thereof, of the Lease Agreement.
I (print name)                                         , acting with full
authority to bind the (proposed) Tenant and on behalf of the (proposed) Tenant,
certify, represent and warrant that the information contained in this
certificate is true and correct.

          (Prospective) Tenant:    
 
       
By:
       
 
       
Title:
       
 
       
 
       
Date:
       

Exhibit E, Page 4



--------------------------------------------------------------------------------



 



Exhibit F
First Amendment to Lease Agreement
Change of Commencement Date
This First Amendment to Lease Agreement (the “Amendment”) is made and entered
into to be effective as of                     ,20     ,by and between Legacy
Partners I SJ Fontanoso, LLC, a Delaware limited liability company (“Landlord”),
and VNUS Medical Technologies, Inc., a Delaware corporation (“Tenant”), with
reference to the following facts:
Recitals
A.    Landlord and Tenant have entered into that certain Lease Agreement dated
November ___, 2005 (the “Lease”), for the leasing of certain premises containing
approximately 93,650 rentable square feet of space located at 5799 Fontanoso
Way, San Jose, California 95138 (the “Premises”), as such Premises are more
fully described in the Lease.
B.    Landlord and Tenant wish to amend the Commencement Date of the Lease.
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, Landlord and Tenant hereby agree as follows:
     1.    Recitals: Landlord and Tenant agree that the above recitals are true
and correct.
     2.    Commencement Date: The Commencement Date of the Lease shall be
                                        .
     3.    Expiration Date: The last day of the Term of the Lease (the
“Expiration Date”) shall be                     .
     4.    Base Rent: The dates on which the Base Rent will be adjusted are:

      for the period                      to                      the monthly
Base Rent shall be $                    ;         for the period
                     to                      the monthly Base Rent shall be
$                    ;and         for the period                      to
                     the monthly Base Rent shall be $                    .

     5.    Effect of Amendment: Except as modified herein, the terms and
conditions of the Lease shall remain unmodified and continue in full force and
effect. In the event of any conflict between the terms and conditions of the
Lease and this Amendment, the terms and conditions of this Amendment shall
prevail.
     6.    Definitions: Unless otherwise defined in this Amendment, all terms
not defined in this Amendment shall have the meaning set forth in the Lease.
     7.    Authority: Subject to the provisions of the Lease, this Amendment
shall be binding upon and inure to the benefit of the parties hereto, their
respective heirs, legal representatives, successors and assigns. Each party
hereto and the persons signing below warrant that the person signing below on
such party’s behalf is authorized to do so and to bind such party to the terms
of this Amendment.
     8.    Incorporation: The terms and provisions of the Lease are hereby
incorporated in this Amendment.
IN WITNESS WHEREOF, the parties have executed this Amendment as of the date and
year first above written.
Tenant:
VNUS Medical Technologies, Inc.,
a Delaware corporation

         
By:
       
Its:
       
Date:
       
 
       
 
       
By:
       
Its:
       
Date:
       
 
       

Exhibit F, Page 1



--------------------------------------------------------------------------------



 



Landlord:
Legacy Partners I SJ Fontanoso, LLC,
a Delaware limited liability company,
Owner

         
By:
  LEGACY PARTNERS COMMERCIAL, L.P.,    
 
  a California limited partnership,    
 
  as Property Manager and Agent for Owner    
 
       
By:
  LEGACY PARTNERS COMMERCIAL, INC.,    
 
  General Partner    
 
  By:    
 
        Debra Smith    
 
  Its: Executive Vice President    
Date:
       
 
       

If Tenant is a CORPORATION, the authorized officers must sign on behalf of the
corporation and indicate the capacity in which they are signing. The Lease must
be executed by the president or vice-president and the secretary or assistant
secretary, unless the bylaws or a resolution of the board of directors shall
otherwise provide, in which event, the bylaws or a certified copy of the
resolution, as the case may be, must be attached to this Lease.

Exhibit F, Page 2



--------------------------------------------------------------------------------



 



Exhibit G
N/A

Exhibit G, Page 1



--------------------------------------------------------------------------------



 



Exhibit H
Furniture, Fixtures and Equipment

Exhibit H, Page 1



--------------------------------------------------------------------------------



 



Exhibit I
Subordination, Non-Disturbance and Attornment Agreement
RECORDING REQUESTED BY
AND WHEN RECORDED MAIL TO:
Redwood Capital Finance Company, LLC
1960 East Grand Avenue, Suite 400
El Segundo, California 90245
Attention: William R. Lindsay

     
 
        Space above this line for Recorder’s use.

SUBORDINATION, NONDISTURBANCE AND ATTORNMENT AGREEMENT
THIS SUBORDINATION, NONDISTURBANCE AND ATTORNMENT AGREEMENT (“Agreement”) is
made and entered into as of                           , 200     , by and between
REDWOOD CAPITAL FINANCE COMPANY, LLC a Delaware limited liability company
(“Lender”), and                                         (“Tenant”).
RECITALS:
     A.    Pursuant to the Loan Agreement (as defined below), Lender has made,
or has agreed to make, a loan (“Loan”) to the owner of the Property,
                                        (“Borrower”), evidenced by, among other
things, a promissory note executed, or to be executed, by Borrower in favor of
Lender in the principal amount of the Loan (as amended from time to time, the
“Note”).
     B.    The Note and certain other obligations of Borrower under the Loan
are, or will be, secured by, among other things, a Deed of Trust, Assignment of
Rents, Security Agreement and Fixture Filing executed, to be executed, by
Borrower in favor of Lender (as amended from time to time, the “Deed of Trust”).
The Deed of Trust, is to be recorded or on or about the date of recordation of
this Agreement and encumbers Borrower’s interest in certain real property
situated in the City of                     , County of                     ,
State of                                         , and more particularly
described on Exhibit A attached hereto (the “Property”). In connection with the
Loan, Borrower and Lender have executed a Loan Agreement (“Loan Agreement”), and
Borrower has executed the other documents and instruments which, together with
the Loan Agreement, are described in the Loan Agreement as the “Loan Documents.”
     C.    Pursuant to that certain Lease, dated                     , Tenant
leases the portion of the Property known as
                                        (“Premises”).
     D.    As a condition to making the Loan, Lender requires that Tenant
subordinate the Lease to the Deed of Trust and the lien thereof, subject to the
terms and conditions of this Agreement, and agree to attorn to Lender as
provided below. Tenant is willing to provide such subordination and attornment
on the terms and conditions contained in this Agreement. Unless otherwise
defined herein, capitalized terms used in this Agreement shall have the same
meanings as in the Lease.
NOW, THEREFORE, for valuable consideration, Tenant and Lender agree as follows:
     1.    SUBORDINATION. Tenant hereby agrees in favor of Lender:
             (a)    The rights, interests, lien and charge of Lender under the
Deed of Trust and the other Loan Documents, and all modifications, extensions,
renewals or replacements thereof, as to the Note and all other obligations now
or hereafter secured thereby, including any additional advances thereunder, and
all modifications, extensions, renewals or replacements thereof, shall
unconditionally and at all times be and remain prior and superior with respect
to the Property to the rights, interests, lien and charge of Tenant under the
Lease, and all modifications, extensions, renewals or replacements thereof.
Notwithstanding the foregoing subordination as to any subsequent modifications,
renewals, extensions or replacements of the Deed of Trust, the Note, the other
Loan Documents or the other obligations secured thereby, including any
additional advances thereunder, Tenant agrees to execute, acknowledge and
deliver to Lender from time to time such further subordination and/or other
agreements as Lender may request in order to confirm the continuing priority and
superiority of the Deed of Trust and the other Loan Documents over the Lease;
             (b)    Lender would not make the Loan without this agreement to
subordinate;
             (c)    This Agreement shall be the whole agreement and only
agreement with regard to the subordination of the Lease to the lien of the Deed
of Trust and shall supersede and cancel, but only insofar as would affect the
priority between the Deed of Trust and the Lease, any prior agreements as to
such subordination, including, without limitation, those provisions, if any,
contained in the Lease which provide for the subordination of the Lease to a
deed or deeds of trust or to a mortgage or mortgages;
             (d)    Lender, in making disbursements pursuant to the Note, the
Deed of Trust or the Loan Agreements, is under no obligation or duty to, nor has
Lender represented that it will, see to the application of such proceeds by the
person or persons to whom Lender

Exhibit I, Page 1



--------------------------------------------------------------------------------



 



disburses such proceeds, and any application or use of such proceeds for
purposes other than those provided for in such agreement or agreements shall not
defeat this agreement to subordinate in whole or in part; and
          (e)    Tenant intentionally and unconditionally waives, relinquishes
and subordinates all of Tenant’s right, title and interest in and to the
Property to the lien of the Deed of Trust and understands that in reliance upon,
and in consideration of, this waiver, relinquishment and subordination, specific
loans and advances are being and will be made by Lender and, as part and parcel
thereof, specific monetary and other obligations are being and will be entered
into which would not be made or entered into but for such reliance upon this
waiver, relinquishment and subordination.
     2.    NONDISTURBANCE. Lender will not join Tenant as a party in any
Foreclosure (defined below) unless the joinder is necessary to pursue Lender’s
remedies under the Deed of Trust, and provided that such joinder shall not
result in the termination of the Lease or disturb Tenant’s possession of the
Premises. In the event of a Foreclosure, Lender agrees that the leasehold
interest of Tenant under the Lease shall not be terminated by reason of the
Foreclosure, but rather the Lease shall continue in full force and effect, and
Lender shall recognize and accept Tenant as tenant under the Lease subject to
the provisions of the Lease except as otherwise provided below; provided that,
if Tenant shall then be in default under the Lease beyond any notice, grace or
cure period, at Lender’s option, the Lease shall be terminated by reason of the
Foreclosure and Lender shall have no obligation to Tenant under the Lease. As
used in this Agreement, “Foreclosure” means any nonjudicial or judicial
foreclosure of the Deed of Trust, or any deed or other transfer in lieu thereof.
     3.    ATTORNMENT. In the event of a transfer of Borrower’s interest in the
Property to a Purchaser (as defined below), the Lease shall continue in full
force and effect and Tenant agrees to attorn to the Purchaser as its landlord
under the Lease and to be bound by all of the provisions of the Lease for the
balance of the term thereof; provided that the Purchaser shall not be:
             (a)    Liable for any act or omission of any Prior Landlord (as
defined below) or subject to any offsets or defenses which Tenant might have
against any Prior Landlord;
             (b)    Liable for the return of any rental security deposit, or
bound by any payment of rents, additional rents or other sums which Tenant may
have paid more than one month in advance to any Prior Landlord, except to the
extent such sums are actually received by Purchaser;

Exhibit I, Page 2



--------------------------------------------------------------------------------



 



          (c)    Bound by any amendment to the Lease made without the prior
written consent of Lender;
          (d)    Liable for obligations under the Lease, the cost of which
exceed the value of its interest in the Property, or for obligations which first
accrue after Purchaser has sold or otherwise transferred its interest in the
Property;
          (e)    Obligated to install, construct or pay for any tenant or other
improvements or alterations to or on the Premises or Property; bound to restore
the Premises or Property after a casualty for a cost in excess of any insurance
proceeds received by Lender with respect to such casualty; or bound to restore
the Premises or Property after a taking in condemnation for a cost in excess of
the portion of any condemnation award made specifically for that purpose; bound
by any restriction on competition beyond the Property;
          (f)    Bound by any notice of termination, cancellation or surrender
of the Lease made without the prior written consent of Lender, except as
otherwise provided in the Lease;
          (g)    Bound by any option to purchase, right of first offer to
purchase or right of first refusal to purchase with respect to the Property or
any portion thereof;
          (h)    Liable for the breach of any representation or warranty made by
Prior Landlord in the Lease; or
          (i)    Liable for any indemnity obligation of Prior Landlord contained
in the Lease, except with respect to the Purchaser’s acts or omissions.
This attornment shall be immediately effective and self-operative, without the
execution of any further instrument, upon Purchaser’s acquisition of Borrower’s
interest in the Property. As used in this Agreement, “Purchaser” means any
transferee, including Lender, of Borrower’s interest in the Property pursuant to
a Foreclosure and the successors and assigns of such transferee, and “Prior
Landlord” means any landlord, including Borrower, under the Lease prior in time
to Purchaser.
     4.    NOTICE TO TENANT. After written notice is given to Tenant by Lender,
that Borrower is in default under the Loan and that the rentals under the Lease
are required to be paid to Lender pursuant to the terms of the Deed of Trust,
Tenant shall thereafter pay to Lender all rent and all other sums due Borrower
under the Lease.
     5.    NOTICE TO LENDER AND RIGHT TO CURE. Tenant shall provide written
notice to Lender of any default by Borrower under the Lease or any other act or
omission by Borrower under the Lease which could give Tenant the right to
terminate the Lease and/or abate or make a deduction from amounts payable by
Tenant under the Lease, which notice may be a copy of Tenant’s notice to
Borrower, and Tenant agrees that no notice of termination of the Lease and no
notice of abatement of or deduction from rent shall be effective unless Lender
shall have received written notice of the default, act or omission giving rise
to such termination, abatement or rent deduction and shall have failed to cure
such default, act or omission within thirty (30) days after receipt of such
notice to cure such default, act or omission or if such default, act or omission
cannot be cured within thirty (30) days, shall have failed within thirty
(30) days after receipt of such notice to commence and thereafter diligently
pursue any action necessary to cure such default, act or omission to completion,
including, without limitation, any action to obtain possession of the Property.
Notwithstanding the foregoing, Lender shall have no obligation to cure any such
default, act or omission. Tenant shall give such notice to Lender at its address
set forth below or at such other address as Lender shall specify from time to
time.
     6.    NOTICES. Any notice or other communication required or permitted to
be given pursuant to the provisions of this Agreement shall either be personally
delivered, sent by registered or certified U.S. mail, return receipt requested,
postage prepaid, or sent by a nationally recognized private courier service, and
shall be addressed to the parties as follows:

             
TENANT:
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
LENDER:
      REDWOOD     CAPITAL     FINANCE     COMPANY,     LLC    
 
      1960 East Grand Avenue, Suite 400    
 
      El Segundo, California 90245    
 
      Attention: William R. Lindsay    

Any such notice shall be effective upon delivery or attempted delivery.

Exhibit I, Page 3



--------------------------------------------------------------------------------



 



     7.    MISCELLANEOUS. This Agreement shall be binding upon and inure to the
benefit of Lender and Tenant and their respective successors and assigns. This
Agreement shall be governed by, and construed and enforced in accordance with,
the laws of the State of California. This Agreement is the entire agreement of
the parties and supersedes any prior agreement with respect to its subject
matter, and no provision of this Agreement may be waived or modified except in a
writing signed by all parties. If any lawsuit, arbitration or other proceeding
is brought under this Agreement, the prevailing party shall be entitled to
recover the reasonable fees and costs of its attorneys in such proceeding. If
any provision of this Agreement is held to be invalid or unenforceable in any
respect, this Agreement shall be construed without such provision. This
Agreement may be executed in two or more counterparts, each of which shall be
deemed an original but all of which taken together shall constitute one and the
same document. Each party represents and warrants to the other party that this
Agreement is a valid and binding agreement of such party and the person(s)
executing this Agreement on their behalf have the authority to do so.

Exhibit I, Page 4



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Lender and Tenant have duly executed this Agreement as of
the date first above written.

                  LENDER:   REDWOOD CAPITAL FINANCE COMPANY, LLC             a
Delaware limited liability company        
 
               
 
  By                          
 
  Name:                          
 
  Title            
 
               

                  STATE OF COLORADO     )      
 
          ) ss.    
COUNTY OF
        )      
 
               

     The foregoing instrument was acknowledged before me this            day of
          , 200     , by                                        .
     IN WITNESS WHEREOF, I hereunto set my hand and official seal.

             
 
     
 
   
 
      Notary Public    
My commission expires:
           
 
           
 
           

                 
TENANT:
                         

                 
 
  By                          
 
  Name:                          
 
  Title            
 
               

                  STATE OF     )      
 
               
 
          ) ss.    
COUNTY OF
        )      
 
               

     The foregoing instrument was acknowledged before me this            day of
          , 200     , by                                        .
     IN WITNESS WHEREOF, I hereunto set my hand and official seal.

             
 
     
 
   
 
      Notary Public    
My commission expires:
           
 
           
 
           

Exhibit I, Page 5



--------------------------------------------------------------------------------



 



EXHIBIT “A”
To Subordination, Non-Disturbance and Attornment Agreement
LEGAL DESCRIPTION OF PROPERTY

Exhibit I, Page 6



--------------------------------------------------------------------------------



 



Addendum One
Option to Extend the Term
This Addendum One (the “Addendum”) is incorporated as a part of that certain
Lease Agreement dated November ___, 2005 (the “Lease”), by and between LEGACY
PARTNERS I SJ FONTANOSO, LLC, a Delaware limited liability company (“Landlord”),
and VNUS Medical Technologies, Inc., a Delaware corporation (“Tenant”), for the
leasing of certain premises located at 5799 Fontanoso Way, San Jose, California
95138 (the “Premises”). Any capitalized terms used herein and not otherwise
defined herein shall have the meaning ascribed to such terms as set forth in the
Lease.
1.    Grant of Extension Option. Subject to the provisions, limitations and
conditions set forth in Paragraph 5 below, Tenant shall have an Option
(“Option”) to extend the initial term of the Lease for five (5) years (the
“Extended Term”).
2.    Tenant’s Option Notice. Tenant shall have the right to deliver written
notice to Landlord of its intent to exercise this Option (the “Option Notice”).
If Landlord does not receive the Option Notice from Tenant on a date which is
neither more than three hundred sixty-five (365) days nor less than one hundred
eighty (180) days prior to the end of the initial term of the Lease, all rights
under this Option shall automatically terminate and shall be of no further force
or effect. Upon the proper exercise of this Option, subject to the provisions,
limitations and conditions set forth in Paragraph 5 below, the initial term of
the Lease shall be extended for the Extended Term.
3.    Establishing the Initial Monthly Base Rent for the Extended Term. The
initial monthly Base Rent for the Extended Term shall be equal to ninety-five
percent (95%) of the then Fair Market Rental Rate, as hereinafter defined. As
used herein, the “Fair Market Rental Rate” payable by Tenant for the Extended
Term shall mean the Base Rent for the highest and best use for comparable space
at which non-equity tenants, as of the commencement of the lease term for the
Extended Term, will be leasing non-sublease, non-equity, unencumbered space
comparable in size, location and quality to the Premises for a comparable term,
which comparable space is located in other comparable first-class buildings in
the vicinity of the Building, taking into consideration all out-of-pocket
concessions generally being granted at such time for such comparable space,
including the condition and value of existing tenant improvements in the
Premises. The Fair Market Rental Rate shall include the periodic rental
increases that would be included for space leased for the period of the Extended
Term.
If Landlord and Tenant are unable to agree on the Fair Market Rental Rate for
the Extended Term within ten (10) days of receipt by Landlord of the Option
Notice for the Extended Term, Landlord and Tenant each, at its cost and by
giving notice to the other party, shall appoint a competent and impartial
commercial real estate broker (hereinafter “broker”) with at least five
(5) years’ full-time commercial real estate brokerage experience in the
geographical area of the Premises to set the Fair Market Rental Rate for the
Extended Term. If either Landlord or Tenant does not appoint a broker within ten
(10) days after the other party has given notice of the name of its broker, the
single broker appointed shall be the sole broker and shall set the Fair Market
Rental Rate for the Extended Term. If two (2) brokers are appointed by Landlord
and Tenant as stated in this paragraph, they shall meet promptly and attempt to
set the Fair Market Rental Rate. In addition, if either of the first two
(2) brokers fails to submit their opinion of the Fair Market Rental Rate within
ten (10) days after selection of the second broker, then the single Fair Market
Rental Rate submitted shall automatically be the initial monthly Base Rent for
the Extended Term and shall be binding upon Landlord and Tenant. If the two
(2) brokers are unable to agree within ten (10) days after the second broker has
been appointed, they shall attempt to select a third broker, meeting the
qualifications stated in this paragraph within ten (10) days after the last day
the two (2) brokers are given to set the Fair Market Rental Rate. If the two
(2) brokers are unable to agree on the third broker, either Landlord or Tenant
by giving ten (10) days’ written notice to the other party, can apply to the
Presiding Judge of the Superior Court of the county in which the Premises is
located for the selection of a third broker who meets the qualifications stated
in this paragraph. Landlord and Tenant each shall bear one-half (1/2) of the
cost of appointing the third broker and of paying the third broker’s fee. The
third broker, however selected, shall be a person who has not previously acted
in any capacity for either Landlord or Tenant. Within fifteen (15) days after
the selection of the third broker, the third broker shall select one of the two
Fair Market Rental Rates submitted by the first two brokers as the Fair Market
Rental Rate for the Extended Term. The determination of the Fair Market Rental
Rate by one, two, or three brokers shall be binding upon Landlord and Tenant.
In no event shall the monthly Base Rent for any period of the Extended Term be
less than the highest monthly Base Rent charged during the initial term of the
Lease. Upon determination of the initial monthly Base Rent for the Extended Term
in accordance with the terms outlined above, Landlord and Tenant shall
immediately execute an amendment to this Lease. Such amendment shall set forth
among other things, the initial monthly Base Rent for the Extended Term and the
actual commencement date and expiration date of the Extended Term. Tenant shall
have no other right to extend the term of the Lease under this Addendum unless
Landlord and Tenant otherwise agree in writing.
4.    Condition of Premises and Brokerage Commissions for the Extended Term. If
Tenant timely and properly exercises this Option, in strict accordance with the
terms contained herein: (1) Tenant shall accept the Premises in its then “As-Is”
condition and, accordingly, Landlord shall not be required to perform any
additional improvements to the Premises; and (2) Tenant hereby agrees that it
will be solely responsible for any and all brokerage commissions and finder’s
fees payable to any broker now or hereafter procured or hired by Tenant or who
otherwise claims a commission based on any act or statement of Tenant (“Tenant’s
Broker”) in connection with the Option. Tenant hereby further agrees that
Landlord shall in no event or circumstance be responsible for the payment of any
such commissions and fees to Tenant’s Broker, and Tenant shall indemnify, defend
and hold Landlord free and harmless against any liability, claim, judgment, or
damages with respect thereto, including attorneys’ fees and costs.
5.    Limitations On, and Conditions To, Extension Option. This Option is
personal to Tenant and may not be assigned, voluntarily or involuntarily,
separate from or as part of the Lease. At Landlord’s option, all rights of
Tenant under this Option shall terminate and be of no force or effect if any of
the following individual events occur or any combination thereof occur: (1)
Tenant has been in material and chronic default at any time during the initial
term of the Lease, as determined in Landlord’s reasonable discretion, or is in
default of any provision of the

Addendum One, Page 1



--------------------------------------------------------------------------------



 



Lease on the date Landlord receives the Option Notice; and/or (2) Tenant has
assigned its rights and obligations under all or part of the Lease or Tenant has
subleased all or part of the Premises except as permitted in Section 14.8;
and/or (3) Tenant has failed to exercise properly this Option in a timely manner
in strict accordance with the provisions of this Addendum; and/or (4) Tenant no
longer has possession of all or any part of the Premises under the Lease, or if
the Lease has been terminated earlier, pursuant to the terms and provisions of
the Lease.
6.    Time is of the Essence. Time is of the essence with respect to each and
every time period described in this Addendum.

Addendum One, Page 2